 



EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

 

dated as of July 20, 2012

 

among

 

AMERICAN REALTY CAPITAL OPERATING PARTNERSHIP III, L.P.,
as Borrower,

 

AMERICAN REALTY CAPITAL TRUST III, INC.,
as a Guarantor,

 

RBS CITIZENS, N.A.,
as Administrative Agent, L/C Issuer, and Swing Line Lender

 

and

 

The Lenders Party Hereto

 

RBS CITIZENS, N.A.,
as Lead Arranger and Sole Bookrunner

and

 

REGIONS BANK,
as Syndication Agent

 

 

 

 

 

 

TABLE OF CONTENTS

 

Section   Page       Article I. Definitions and Accounting Terms 1 1.01 Defined
Terms 1 1.02 Other Interpretive Provisions 31 1.03 Accounting Terms 31 1.04
Rounding 32 1.05 Times of Day 32 1.06 Letter of Credit Amounts 32 1.07 Financial
Standards 32       Article II. The Commitments and Credit Extensions 33 2.01
Committed Loans 33 2.02 Borrowings, Conversions and Continuations of Loans 33
2.03 Letters of Credit 35 2.04 Swing Line Loans 44 2.05 Prepayments 47 2.06
Termination or Reduction of Commitments 48 2.07 Repayment of Loans 48 2.08
Interest 49 2.09 Fees 49 2.10 Computation of Interest and Fees; Retroactive
Adjustments of Applicable Rate 50 2.11 Evidence of Debt 50 2.12 Payments
Generally; Administrative Agent’s Clawback 51 2.13 Sharing of Payments by
Lenders 53 2.14 Extension of Maturity 54 2.15 Increase in Commitments 55 2.16
Cash Collateral 56 2.17 Defaulting Lenders 57 2.18 Guaranties 59       Article
III. Taxes, Yield Protection and Illegality 59 3.01 Taxes 59 3.02 Illegality 63
3.03 Inability to Determine Rates 63 3.04 Increased Costs; Reserves on
Eurodollar Rate Loans 64 3.05 Compensation for Losses 65 3.06 Mitigation
Obligations; Replacement of Lenders 66 3.07 Survival 67       Article IV.
Borrowing Base 67 4.01 Initial Borrowing Base 67 4.02 Changes in Borrowing Base
Calculation 67 4.03 Requests for Admission into Borrowing Base 67

 

i

 

 

4.04 Eligibility 67 4.05 Approval of Borrowing Base Properties 68 4.06 Liens on
Borrowing Base Properties 68 4.07 Notice of Admission of New Borrowing Base
Properties 68 4.08 RESERVED 68 4.09 Release of Borrowing Base Property 68 4.10
Exclusion Events 69 4.11 Documentation Required with Respect to Borrowing Base
Properties 70       Article V. Conditions Precedent to Credit Extensions 70 5.01
Conditions of Initial Credit Extension 70 5.02 Conditions to all Credit
Extensions 72       Article VI. Representations and Warranties 73 6.01
Existence, Qualification and Power; Compliance with Laws 73 6.02 Authorization;
No Contravention 74 6.03 Governmental Authorization; Other Consents 74 6.04
Binding Effect 74 6.05 Financial Statements; No Material Adverse Effect 74 6.06
Litigation 75 6.07 No Default 75 6.08 Ownership of Property; Liens; Equity
Interests 75 6.09 Environmental Compliance 75 6.10 Insurance 76 6.11 Taxes 76
6.12 ERISA Compliance 77 6.13 Subsidiaries; Equity Interests 78 6.14 Margin
Regulations; Investment Company Act 78 6.15 Disclosure 78 6.16 Compliance with
Laws 78 6.17 Taxpayer Identification Number 78 6.18 Intellectual Property;
Licenses, Etc 79 6.19 Representations Concerning Leases 79 6.20 Solvency 79 6.21
REIT Status of Parent 79 6.22 Labor Matters 79 6.23 Ground Lease Representation
80 6.24 Borrowing Base Properties 80       Article VII. Affirmative Covenants 81
7.01 Financial Statements 81 7.02 Certificates; Other Information 82 7.03
Notices 84 7.04 Payment of Obligations 85 7.05 Preservation of Existence, Etc 85

 

ii

 

 

7.06 Maintenance of Properties 85 7.07 Maintenance of Insurance 86 7.08
Compliance with Laws 86 7.09 Books and Records 86 7.10 Inspection Rights 86 7.11
Use of Proceeds 87 7.12 Environmental Matters 87 7.13 RESERVED 87 7.14 Ground
Leases 87 7.15 Borrowing Base Properties 88 7.16 Subsidiary Guarantor
Organizational Documents 89       Article VIII. Negative Covenants 89 8.01 Liens
89 8.02 Investments 90 8.03 Fundamental Changes 91 8.04 Dispositions 92 8.05
Restricted Payments 92 8.06 Change in Nature of Business 93 8.07 Transactions
with Affiliates 93 8.08 Burdensome Agreements 94 8.09 Use of Proceeds 94 8.10
Borrowing Base Properties; Ground Leases 94 8.11 RESERVED 95 8.12 Environmental
Matters 95 8.13 Negative Pledge; Indebtedness 96 8.14 Financial Covenants 96    
  Article IX. Events of Default and Remedies 97 9.01 Events of Default 97 9.02
Remedies Upon Event of Default 100 9.03 Application of Funds 100       Article
X. Administrative Agent 101 10.01 Appointment and Authority 101 10.02 Rights as
a Lender 102 10.03 Exculpatory Provisions 102 10.04 Reliance by Administrative
Agent 103 10.05 Delegation of Duties 103 10.06 Resignation of Administrative
Agent 104 10.07 Non-Reliance on Administrative Agent and Other Lenders 105 10.08
No Other Duties, Etc 105 10.09 Administrative Agent May File Proofs of Claim 105
10.10 Collateral and Guaranty Matters 106 10.11 Administrative Agent Advances
107       Article XI. 108

 

iii

 

 

Article XII. Miscellaneous 108 12.01 Amendments, Etc 109 12.02 Notices;
Effectiveness; Electronic Communication 109 12.03 No Waiver; Cumulative
Remedies; Enforcement 111 12.04 Expenses; Indemnity; Damage Waiver 112 12.05
Payments Set Aside 117 12.06 Successors and Assigns 117 12.07 Treatment of
Certain Information; Confidentiality 122 12.08 Right of Setoff 123 12.09
Interest Rate Limitation 123 12.10 Counterparts; Integration; Effectiveness 123
12.11 Survival of Representations and Warranties 124 12.12 Severability 124
12.13 Replacement of Lenders 124 12.14 Governing Law; Jurisdiction; Etc. 125
12.15 Waiver of Jury Trial 126 12.16 No Advisory or Fiduciary Responsibility 126
12.17 Electronic Execution of Assignments and Certain Other Documents 127 12.18
USA PATRIOT Act 127 12.19 ENTIRE AGREEMENT 127

 

iv

 

 

SCHEDULES

2.01 Commitments and Applicable Percentages 4.01 Initial Borrowing Base
Properties 6.06 Litigation 6.09 Environmental Matters 6.13 Subsidiaries and
Other Equity Investments and Equity Interests in Borrower and Each Property
Owner 6.18 Intellectual Property Matters 8.01 Existing Liens 8.13 Indebtedness
11.02 Administrative Agent’s Office; Certain Addresses for Notices

  

EXHIBITS

 

Form of       A Committed Loan Notice A-1 Swing Line Loan Note B Note C
Compliance Certificate D-1 Assignment and Assumption D-2 Administrative
Questionnaire E Borrowing Base Report

  

v

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of July 20, 2012, among
AMERICAN REALTY CAPITAL OPERATING PARTNERSHIP III, L.P., a Delaware limited
partnership (“Borrower”), AMERICAN REALTY CAPITAL TRUST III, INC., a Maryland
corporation and the sole member of the sole general partner of Borrower
(“Parent”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and RBS CITIZENS, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

 

Borrower has requested that the Lenders provide a revolving credit facility, and
the Lenders are willing to do so on the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

  

Article I.
Definitions and Accounting Terms

 

1.01          Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“Acceptable Ground Lease” means a ground lease with respect to an Acceptable
Property executed by a Property Owner, as lessee, that has a remaining lease
term (including extension or renewal rights) of at least thirty-five (35) years,
calculated as of the date such Acceptable Property is admitted into the
Borrowing Base, and that Administrative Agent determines, in its commercial
reasonable discretion, is a financeable ground lease.

 

“Acceptable Property” means a Property (a) that is approved by Administrative
Agent and meets the following requirements, or (b) that is approved by
Administrative Agent and the Required Lenders:

 

(i)          such Property is wholly-owned by, or ground leased pursuant to an
Acceptable Ground Lease to, Borrower or a Subsidiary Guarantor free and clear of
any Liens (other than Liens permitted by Section 8.01);

 

(ii)        such Property is a retail, hotel, industrial and/or office property
located within the United States which is one hundred percent (100%) leased and
occupied by a single tenant, with any Property which is leased to a single
tenant having a lease expiration no earlier than December 31, 2015, with any
Property which is or includes a gas station being expressly excluded as an
Acceptable Property; and

 

(iii)        if such Property is owned by, or ground leased pursuant to an
Acceptable Ground Lease to, a Subsidiary Guarantor, then the Equity Interests of
such Subsidiary Guarantor are owned, directly or indirectly by Borrower, free
and clear of any Liens other than Liens permitted by Section 8.01.

 

“Accordion Commitment” means, as applicable, that portion of any Lender’s
commitment issued or increased under Section 2.15.

 

1

 

 

“Accordion Lenders” means any Lender which issues or increases its Commitment
under Section 2.15.

 

“Adjusted Borrowing Base NOI” means, with respect to any Borrowing Base Property
for the prior quarter, annualized, Borrowing Base NOI for such Borrowing Base
Property less the Capital Reserve for such Borrowing Base Property.

 

“Administrative Agent” means RBS in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent Advances” has the meaning specified in Section 10.11(a).

 

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as Administrative Agent may from time to time notify Borrower and the
Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders, which, as of
the Closing Date, total One Hundred Million Dollars ($100,000,000.00).

 

“Agreement” means this Credit Agreement.

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.17. If the commitment of each Lender to make Loans, the
Swing Line Lender to make Swing Line Loans, and the obligation of L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 9.02 or if
the Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most-recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most-recent Compliance
Certificate received by Administrative Agent pursuant to Section 7.02(a):

 

2

 

 

Applicable Rate

 

Pricing 
Level  Consolidated
Leverage
Ratio  Letters of 
Credit   Eurodollar 
Rate +   Base 
Rate +  1  < 40%   2.10%   2.10%   2.50% 2  > 40% but < 45%   2.40%   2.40% 
 2.50% 3  > 45% but < 50%   2.70%   2.70%   2.50% 4  > 50% but < 57.5%   3.00% 
 3.00%   3.00% 5  > 57.5%   3.50%   3.50%   3.00%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first (1st)
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.02(a) provided that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of Required Lenders, Pricing Level 5 shall apply as of the first (1st)
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall remain in effect until the date on which such
Compliance Certificate is delivered. The Applicable Rate in effect from the
Closing Date until adjusted as set forth above shall be set at Pricing Level 3
(based upon the Pro Forma Financial Statements).

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee Group” means two (2) or more Eligible Assignees that are Affiliates of
one another or two (2) or more Approved Funds managed by the same investment
advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(b)), and accepted by Administrative Agent, in substantially the
form of Exhibit D-1 or any other form approved by Administrative Agent and
Borrower.

 

“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.

 

“Audited Financial Statements” means initially, the financial statements of
Parent required for the fiscal year ending December 31, 2011, then after the
delivery of the financial statements of Parent required pursuant to Section
7.01(a) for the fiscal year ending December 31, 2012, the most-recent financial
statements furnished pursuant to Section 7.01(a).

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans, the commitment of the Swing Line
Lender to make Swing Line Loans, and of the obligation of L/C Issuer to make L/C
Credit Extensions pursuant to Section 9.02.

 

3

 

 

“Available Loan Amount” means, as of any date of determination, the lesser of
(a) the Aggregate Commitments, and (b) the Borrowing Base.

 

“Balloon Payments” shall mean with respect to any loan constituting
Indebtedness, any required principal payment of such loan which is payable at
the maturity of such Indebtedness, provided, however, that the final payment of
a fully amortized loan shall not constitute a Balloon Payment.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one percent (1%) and (b) the rate of interest
in effect for such day as publicly announced from time to time by RBS as its
“prime rate” or “base rate”. The “prime rate” or “base rate” is a rate set by
RBS based upon various factors including RBS’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such prime rate or base rate announced by RBS shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 7.02.

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Borrowing Base” means, as of any date of determination, the lesser of (a) the
amount of Total Outstandings such that the Borrowing Base Asset Value Ratio
shall not be less than 1.67 to 1.0, and (b) the Implied Loan Amount.
Notwithstanding the foregoing, (1) the amount of the Borrowing Base attributable
to any Dark Property shall not exceed five percent (5%) of the Borrowing Base,
(2) the amount of the Borrowing Base attributable to any individual Borrowing
Base Property shall not exceed twenty-five percent (25%) of the Borrowing Base,
and (3) the amount of the Borrowing Base attributable to any single tenant shall
not exceed thirty-five percent (35%) of the Borrowing Base.

 

“Borrowing Base Asset Value” means, as of any date of determination, the sum of
(a) (i) the aggregate Adjusted Borrowing Base NOI from Borrowing Base Properties
owned for the entire prior quarter divided by (ii) the Capitalization Rate, plus
(b) the aggregate acquisition cost of all Borrowing Base Properties owned for a
period less than the entire prior quarter; provided that (a) the aggregate
Borrowing Base Asset Value from Borrowing Base Properties owned pursuant to an
Acceptable Ground Lease shall not exceed twenty percent (20%) of the aggregate
Borrowing Base Asset Value, and (b) the aggregate Borrowing Base Asset Value
from Borrowing Base Properties which are hotels or convenience stores shall not
exceed ten percent (10%) of the aggregate Borrowing Base Asset Value.

 

4

 

 

“Borrowing Base Asset Value Ratio” means, as of any date of determination, the
ratio of (a) Borrowing Base Asset Value to (b) the aggregate of the Total
Outstandings plus the aggregate unsecured Indebtedness of the Consolidated
Group.

 

“Borrowing Base Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) the aggregate Adjusted Borrowing Base NOI with respect to the
Borrowing Base Properties for the quarter most-recently ended for which
financial statements are available divided by (b) pro forma annual interest on
an amount equal to Total Outstandings plus the aggregate unsecured Indebtedness
of the Consolidated Group assuming an interest rate equal to the greater of (i)
seven percent (7.0%) per annum, or (ii) the sum of (A) the most-recent rate
published on such date in the United States Federal Reserve Statistical Release
(H.15) for ten (10) year Treasury Constant Maturities plus (B) three percent
(3.0%).

 

“Borrowing Base NOI” means, as of any date, the sum of (a) the aggregate NOI for
the most recent fiscal quarter for which financial results have been reported
attributable to all Borrowing Base Properties owned for the entirety of such
fiscal quarter as of the last day of such fiscal quarter plus, (b) in the case
of any Borrowing Base Property that was owned as of the last day of such fiscal
quarter by a Subsidiary Guarantor, but not so owned for the full fiscal quarter,
the additional amount of NOI that would have been earned if such Borrowing Base
Property had been so owned for the full fiscal quarter.

 

“Borrowing Base Properties” means each Acceptable Property that either (a) is an
Initial Borrowing Base Property or (b) becomes a Borrowing Base Property
pursuant to Section 4.03, but excluding any Acceptable Properties that have been
released from the Borrowing Base pursuant to Section 4.09, and “Borrowing Base
Property” means any one of the Borrowing Base Properties, provided that after
the date that is six (6) months after a Borrowing Base Property becomes a Dark
Property, said Property shall no longer constitute a Borrowing Base Property and
its Borrowing Base Asset Value and Adjusted Borrowing Base NOI shall be excluded
when calculating the Borrowing Base.

 

“Borrowing Base Report” means a report in substantially the form of Exhibit E
(or such other form approved by Administrative Agent) certified by a Responsible
Officer of Borrower.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Office is located or the State
of New York, and, if such day relates to any Eurodollar Rate Loan, means any
such day that is also a London Banking Day.

 

“Capital Lease” means, with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP.

 

“Capital Lease Obligations” means, with respect to any Person for any period,
the capitalized amount of obligations under Capital Leases for such Person for
such period as determined in accordance with GAAP.

 

5

 

 

“Capital Reserve” means a capital reserve of $0.20 per weighted average gross
leasable square foot for each Property.

 

“Capitalization Rate” means seven and 75/100 percent (7.75%).

 

“Cash Collateralize” means to pledge and deposit with or deliver to
Administrative Agent, for the benefit of Administrative Agent, Swing Line
Lender, or L/C Issuer (as applicable) and the Lenders, as collateral for L/C
Obligations or Swing Line Loans or obligations of Lenders to fund participations
in respect thereof (as the context may require), cash or deposit account
balances or, if L/C Issuer or Swing Line Lender benefitting from such collateral
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance reasonably satisfactory to (a)
Administrative Agent and (b) L/C Issuer or the Swing Line Lender (as
applicable). The term “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Guarantor, Borrower or any of their Subsidiaries free and clear
of all Liens (other than Liens created under the Security Documents and other
Liens permitted hereunder):

 

(a)          readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;

 

(b)          demand or time deposits with, or insured certificates of deposit or
bankers’ acceptances of, any commercial bank that (A) is a Lender or (B) (i) is
organized under the laws of the United States of America, any state thereof or
the District of Columbia or is the principal banking subsidiary of a bank
holding company organized under the laws of the United States of America, any
state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) issues (or the parent of which issues) commercial paper
rated as described in clause (c) of this definition and (iii) has combined
capital and surplus of at least $1,000,000,000, in each case with maturities of
not more than 90 days from the date of acquisition thereof;

 

(c)         commercial paper in an aggregate amount of no more than $5,000,000
per issuer outstanding at any time issued by any Person organized under the laws
of any state of the United States of America and rated at least “Prime-1” (or
the then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof; and

 

(d)          Investments, classified in accordance with GAAP as current assets
of the REIT or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.

 

6

 

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, rule, regulation
or treaty; (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority; or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; without
limiting the foregoing, Change in Law shall include the Dodd-Frank Act, Public
Law 111-203, 12 U.S.C. 5301 et seq., enacted July 21, 2010, as well as all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)          any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its Subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all Equity Interests that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of thirty-five percent (35%) or more of the Equity
Interests of Parent entitled to vote for members of the board of directors or
equivalent governing body of Parent on a fully-diluted basis (and taking into
account all such Equity Interests that such person or group has the right to
acquire pursuant to any option right);

 

(b)          William M. Kahane and Nicholas Schorsch shall cease to be members
of the board of directors or other equivalent governing body of Parent, unless
replaced by a director acceptable to the Administrative Agent, in its sole
discretion; or

 

(c)          Parent shall cease to (i) either be the sole general partner of, or
wholly own and control the general partner of, Borrower or (ii) own, directly or
indirectly, greater than fifty percent (50%) of the Equity Interests of
Borrower; or

 

(d)          Borrower shall cease to own, directly or indirectly, one hundred
percent (100%) of the Equity Interests of any Subsidiary Guarantor that owns a
Borrowing Base Property free and clear of any Liens (other than Liens in favor
of Administrative Agent) unless Borrower removes the Borrowing Base Property
owned by such Subsidiary Guarantor from the Borrowing Base in accordance with
Section 4.09.

 

“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 11.01.

 

“Code” means the Internal Revenue Code of 1986.

 

7

 

 

“Collateral” means the Equity Interest Collateral, and all other property of the
Companies on which Liens have been granted to Administrative Agent, for the
benefit of the Lenders, to secure the Obligations.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

 

“Committed Loan” has the meaning specified in Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

 

“Commitment” means, as to each Lender, its obligation to (a) make Loans to
Borrower pursuant to Section 2.01, (b) purchase participations in L/C
Obligations and (c) purchase participations in Swing Line Loans, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

 

“Companies” means, without duplication, Parent and its Consolidated Subsidiaries
(including Borrower), and “Company” means any one of the Companies.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result, in lieu, or in anticipation, of the exercise of the
right of condemnation or eminent domain of all or any part of any Borrowing Base
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting any Borrowing Base Property
or any part thereof.

 

“Consolidated Adjusted EBITDA” means (a) three (3) month trailing Consolidated
EBITDA of the Consolidated Group, less the Capital Reserve, multiplied by (b)
four (4).

 

“Consolidated EBITDA” means, for any Person for any period, an amount equal to
(a) Consolidated Net Income for the trailing three months, plus (b) the sum of
the following (without duplication and to the extent reflected as a charge in
the statement of such Consolidated Net Income for such period): (i) income tax
expense; (ii) interest expense, amortization or write-off of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness; (iii) depreciation and amortization expense; (iv)
amortization of intangibles (including goodwill) and organization costs; (v) any
extraordinary, unusual or non-recurring expenses or losses (including, whether
or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, losses on sales of assets outside of
the ordinary course of business and costs and expenses incurred during such
period with respect to acquisitions consummated); (vi) any other non-cash
charges, and (vii) all commissions, guaranty fees, discounts and other fees and
charges owed by such Person with respect to letters of credit and bankers’
acceptance financing and net costs of such Person under Swap Contracts in
respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP; minus (c) the sum of the following (to the
extent included in the statement of such Consolidated Net Income for such
period): (i) interest income (except to the extent deducted in determining such
Consolidated Net Income); (ii) any extraordinary, unusual or non-recurring
income or gains (including, whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, gains on
the sales of assets outside of the ordinary course of business); (iii) any other
non-cash income; and (iv) any cash payments made during such period in respect
of items described in clause (b)(v) above subsequent to the fiscal quarter in
which the relevant non-cash expenses or losses were reflected as a charge in the
statement of Consolidated Net Income.

 

8

 

 

“Consolidated Fixed Charges” means, on a consolidated basis annualized, for the
Consolidated Group for any period, the sum (without duplication) of (a)
Consolidated Interest Expense, (b) provision for cash income taxes made by such
Person on a consolidated basis in respect of such period, (c) scheduled
principal amortization payments due during such period on account of
Indebtedness of such Person (excluding Balloon Payments), and (d) Restricted
Payments paid in cash with respect to preferred Equity Interests of such Person
during such period.

 

“Consolidated Group” means the Parent and all Persons whose financial results
are consolidated with the Parent for financial reporting purposes under GAAP.

 

“Consolidated Interest Expense” means, for any Person for any period, the total
interest expense (including that attributable to Capital Lease Obligations) of
such Person for such period with respect to all outstanding Total Funded Debt
(including all commissions, discounts and other fees and charges owed by such
Person with respect to letters of credit and bankers’ acceptance financing and
net costs of such Person under Swap Contracts in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP).
Consolidated Interest Expenses shall exclude interest rate hedge termination
payments or receipts, loan prepayment costs, and upfront loan fees, interest
expense covered by an interest reserve established under a loan facility and any
interest expense under any construction loan or construction activity that under
GAAP is required to be capitalized.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Consolidated Total Debt, divided by
(b) Total Asset Value.

 

“Consolidated Net Income” means, for any Person for any period, the consolidated
net income (or loss) of such Person for such period, determined on a
consolidated basis in accordance with GAAP; provided that in calculating
Consolidated Net Income of the Parent for any period, there shall be excluded
(a) the income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with Parent or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Company)
in which any Company has an ownership interest, except to the extent that any
such income is actually received by such Company in the form of dividends or
similar distributions, and (c) the undistributed earnings of any Subsidiary of
any Company to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any Contractual Obligation (other than under any Loan Document) or
requirement of Law applicable to such Subsidiary.

 

9

 

 

“Consolidated Subsidiary” means any Person in which Parent or Borrower has a
direct or indirect Equity Interest and whose financial results would be
consolidated under GAAP with the financial results of Parent on the consolidated
financial statements of Parent.

 

“Consolidated Total Debt” means, as of any date of determination, (1) the
Parent’s consolidated pro rata share of Indebtedness which includes all GAAP
Indebtedness (adjusted to eliminate increases or decreases arising from FAS-141)
including recourse and non-recourse mortgage debt, letters of credit, net
obligations under uncovered interest rate contracts, contingent obligations to
the extent the obligations are binding, unsecured debt, capitalized lease
obligations (including ground leases), guarantees of indebtedness (excluding
traditional carve-outs relating to non-recourse debt obligations), subordinated
debt, and (2) the Parent’s pro rata share of preferred obligations that are
structurally senior to the Obligations.

 

“Construction in Progress” means each Property that is either (a) new ground up
construction which has commenced or is intended to be under construction within
twelve (12) months or (b) under renovation in which (i) greater than thirty
percent (30%) of the square footage of such Property is unavailable for
occupancy due to renovation and (ii) no rents are being paid on such square
footage. A Property will cease to be classified as “Construction in Progress” on
the earlier to occur of (A) the time that such Property has an Occupancy Rate of
greater than ninety percent (90%), or (B) one hundred eighty (180) days after
completion of construction or renovation of such Property, as applicable.

 

“Contamination” means the presence of Hazardous Materials in amounts exceeding
regulatory action levels.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing, and (b) an L/C
Credit Extension.

 

“Customary Recourse Exceptions” means, with respect to any Indebtedness,
personal recourse that is limited to fraud, misrepresentation, misapplication of
cash, waste, environmental claims and liabilities, prohibited transfers, and
violations of single purposes entity covenants.

 

“Daily Usage” means, as of any date, the quotient (expressed as a percentage) of
(a) the Total Outstandings on such date, divided by (b) the Aggregate
Commitments on such date.

 

10

 

 

“Dark Property” shall mean a Borrowing Base Property where one or more of the
tenants previously occupying the Borrowing Base Property has vacated the
Borrowing Base Property, but the Borrowing Base Property remains 100% leased
(without regard to any subleases) to a tenant maintaining a rating of BBB-/Baa3
or better, which tenant is current on payments, has a minimum of eight (8) years
left on the applicable lease and does not have any right to terminate its lease.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to the Base Rate plus four percent (4%)
per annum, and (b) when used with respect to Letter of Credit Fees, a rate equal
to the Applicable Rate plus four percent (4%) per annum.

 

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
determined by Administrative Agent, (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans or participations in
respect of Letters of Credit or Swing Line Loans, within three (3) Business Days
of the date required to be funded by it hereunder, unless such obligation is the
subject of a good faith dispute, (b) has notified Borrower, Administrative Agent
or any Lender that it will not comply with its funding obligations or has made
an express public statement to that effect with respect to its funding
obligations hereunder or under other agreements in which it commits to extend
credit, unless such obligation is the subject of a good faith dispute, (c) has
failed, within three (3) Business Days after written request by Administrative
Agent (based on the reasonable belief that such Lender may not fulfill its
funding obligations), to confirm in a manner reasonably satisfactory to
Administrative Agent that it will comply with its funding obligations, provided
that any such Lender shall cease to be a Defaulting Lender under this clause (c)
upon receipt by Administrative Agent of such confirmation, or (d) has, or has a
direct or indirect parent company which controls such Lender that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease (other than
a real estate lease entered into in the ordinary course of business as part of
Property leasing operations) or other disposition (including any sale and
leaseback transaction) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith but
excluding any arrangement constituting a Lien.

 

11

 

 

“Dollar” and “$” mean lawful money of the United States.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

 

“Environmental Assessment” means a report of an environmental assessment of any
or all Borrowing Base Properties and of such scope so as to be compliant with
the guidelines established by the ASTM (including the taking of soil borings and
air and groundwater samples and other above and below ground testing) as
Administrative Agent may reasonably request to be performed by a licensed
environmental consulting firm reasonably acceptable to Administrative Agent.

 

“Environmental Claim” means any investigative, enforcement, cleanup, removal,
containment, remedial, or other private or governmental or regulatory action at
any time instituted or completed pursuant to any applicable Environmental
Requirement against any Company or against or with respect to any Real Property
or any condition, use, or activity on any Real Property (including any such
action against Administrative Agent or any Lender), and any claim at any time
made by any Person against any Company or against or with respect to any Real
Property or any condition, use, or activity on any Real Property (including any
such claim against Administrative Agent or any Lender), relating to damage,
contribution, cost recovery, compensation, loss, or injury resulting from or in
any way arising in connection with any Hazardous Material or any Environmental
Requirement.

 

“Environmental Damages” means all liabilities (including strict liability),
losses, damages (excluding consequential, special, exemplary or punitive damages
except to the extent such damages were imposed upon an Indemnitee as a result of
any claims made against such Indemnitee by a governmental entity or any other
third party), judgments, penalties, fines, costs and expenses (including fees,
costs and expenses of attorneys, consultants, contractors, experts and
laboratories), of any and every kind or character, at law or in equity,
contingent or otherwise, matured or unmatured, foreseeable or unforeseeable,
made, incurred, suffered, brought, or imposed at any time and from time to time,
whether before or after the Release Date and arising in whole or in part from:

 

(a)          the presence of any Hazardous Material on any Borrowing Base
Property in violation of any Environmental Requirement, or any escape, seepage,
leakage, spillage, emission, release, discharge or disposal of any Hazardous
Material on or from any Borrowing Base Property, or the migration or release or
threatened migration or release of any Hazardous Material to, from or through
any Borrowing Base Property, on or before the Release Date; or

 

(b)          any act, omission, event or circumstance existing or occurring in
connection with the handling, treatment, containment, removal, storage,
decontamination, clean up, transport or disposal of any Hazardous Material which
is at any time on or before the Release Date present on any Borrowing Base
Property; or

 

12

 

 

(c)          the breach, in any material respect, of any representation,
warranty, covenant or agreement contained in this Agreement relating to the
presence of any Hazardous Material on any Borrowing Base Property because of any
event or condition occurring or existing on or before the Release Date; or

 

(d)          any violation on or before the Release Date, of any Environmental
Requirement in connection with any Borrowing Base Property in effect on or
before the Release Date, regardless of whether any act, omission, event or
circumstance giving rise to the violation constituted a violation at the time of
the occurrence or inception of such act, omission, event or circumstance; or

 

(e)          any Environmental Claim, or the filing or imposition of any
environmental Lien against any Borrowing Base Property, because of, resulting
from, in connection with, or arising out of any of the matters referred to in
subparagraphs (a) through (d) preceding;

 

and regardless of whether any of the foregoing was caused by Borrower, any other
Loan Party or their respective tenant or subtenant, or a prior owner of a
Borrowing Base Property or its tenant or subtenant, or any third party including
(i) injury or damage to any person, property or natural resource occurring on or
off of a Borrowing Base Property including the cost of demolition and rebuilding
of any improvements on any Real Property; (ii) the investigation or remediation
of any such Hazardous Material or violation of Environmental Requirement
including the preparation of any feasibility studies or reports and the
performance of any cleanup, remediation, removal, response, abatement,
containment, closure, restoration, monitoring or similar work required by any
Environmental Requirement or necessary to have full use and benefit of Borrowing
Base Properties as contemplated by the Loan Documents (including any of the same
in connection with any foreclosure action or transfer in lieu thereof); (iii)
all liability to pay or indemnify any Person or Governmental Authority for costs
expended in connection with any of the foregoing; (iv) the investigation and
defense of any claim, whether or not such claim is ultimately withdrawn or
defeated; and (v) the settlement of any claim or judgment. “Costs” as used in
this definition shall also include any diminution in the value of the security
afforded by the Borrowing Base Property (or the Equity Interests therein) or any
future reduction of the sales price of any Borrowing Base Property (or the
Equity Interests therein) by reason of any matter set forth in Section 7.12 or
Section 8.12.

 

“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement executed by Borrower and Parent (if required by Administrative Agent),
and each Property Owner, in favor of Administrative Agent and the Lenders.

 

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

13

 

 

“Environmental Requirement” means any Environmental Law, agreement or
restriction, as the same now exists or may be changed or amended or come into
effect in the future, which pertains to any Hazardous Material or the
environment including ground or air or water or noise pollution or
contamination, and underground or aboveground tanks.

 

“Equity Interest Collateral” means (i) one hundred percent (100%) of the Equity
Interests owned by the Borrower or any Subsidiary in each Property Owner, and
(ii) one hundred percent (100%) of the Equity Interests in each Company, other
than Borrower and Parent, that owns a direct or indirect interest in a Property
Owner.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“Equity Issuance” means the issuance or sale by any Person of any of its Equity
Interests or any capital contribution to such Person by the holders of its
Equity Interests.

 

“Extended Maturity Date” means July 20, 2016.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

 

“ERISA Event” means: (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of Parent or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a
complete or partial withdrawal by Parent or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (f) any event or condition which constitutes grounds under Section
4042(a)(1) or (2) of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (g) the determination that any Pension
Plan is considered an at-risk plan or notification that a Multiemployer Plan is
in endangered or critical status within the meaning of Sections 430, 431 and 432
of the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon Parent or any ERISA Affiliate.

 

14

 

 

“Eurodollar Rate” means:

 

(a)          for any Interest Period with respect to a Eurodollar Rate Loan, the
rate per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be reasonably designated by
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) London Banking Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period or, (ii) if such rate is
not available at such time for any reason, then the rate per annum determined by
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first (1st) day of such Interest Period in same day funds in the approximate
amount of the Eurodollar Rate Loan being made, continued or converted and with a
term equivalent to such Interest Period would be offered by RBS’s London Branch
to major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
commencement of such Interest Period; and

 

(b)          for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00
a.m., London time determined two (2) London Banking Days prior to such date for
Dollar deposits being delivered in the London interbank market for a term of one
(1) month commencing that day or (ii) if such published rate is not available at
such time for any reason, then the rate per annum determined by Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one (1) month would be offered
by RBS’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Excluded Taxes” means, with respect to Administrative Agent, any Lender, L/C
Issuer or any other recipient of any payment to be made by or on account of any
obligation of Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
Borrower is located, (c) any backup withholding tax that is required by the Code
to be withheld from amounts payable to a Lender that has failed to comply with
clause (A) of Section 3.01(e)(ii), (d) any withholding Taxes implied by Section
501 of the Hiring Incentives to Restore Employment Act (HR284), and (e) in the
case of a Foreign Lender (other than an assignee pursuant to a request by
Borrower under Section 11.13), any withholding tax that (i) is required to be
imposed on amounts payable to such Foreign Lender pursuant to the Laws in force
(including FATCA, which shall be deemed to be in force as of the date hereof) at
the time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or (ii) is attributable to such Foreign Lender’s failure or inability
(other than as a result of a Change in Law) to comply with clause (B) of Section
3.01(e)(ii), except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from Borrower with respect to such
withholding tax pursuant to Section 3.01(a)(ii) or (c).

 

15

 

 

“Exclusion Event” has the meaning specified in Section 4.10.

 

“Exclusion Notice” has the meaning specified in Section 4.10

 

“FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
then the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, then the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
RBS on such day on such transactions as determined by Administrative Agent.

 

“Fee Letter” means the letter agreement, dated March 27, 2012, among Borrower,
Administrative Agent and the Lead Arranger.

 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means (a) at any time there is a Defaulting Lender, with
respect to L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders, Cash Collateralized in accordance with the terms hereof, or cancelled
in accordance with the terms hereof, and (b) with respect to the Swing Line
Lender, such Defaulting Lender’s Applicable Percentage of Swing Line Loans other
than Swing Line Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.

 

16

 

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funds From Operations” shall have the meaning promulgated by the National
Association of Real Estate Investment Trusts at the time of closing (or, if
approved by the Borrower and the Administrative Agent, as such meaning may be
updated from time to time) which is the basis of the Parent’s publicly filed
financial statements, as adjusted by (a) real estate acquisition costs and
expenses for acquisitions that were consummated and impairment of real estate
assets for the Consolidated Group.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person (the “guaranteeing person”), any obligation,
including a reimbursement, counterindemnity or similar obligation, of the
guaranteeing person that guarantees, or which is given to induce the creation of
a separate obligation by another Person (including any bank under any letter of
credit) that guarantees or in effect guarantees any Indebtedness, leases,
dividends or other obligations (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (b) to advance or supply funds (i) for the
purchase or payment of any such primary obligation or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (c) to purchase property, Equity
Interests or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (d) otherwise to assure or hold harmless the owner of
any such primary obligation against loss in respect thereof; provided that the
term Guarantee shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee of
any guaranteeing person shall be deemed to be the lesser of (y) an amount equal
to the stated or determinable amount of the primary obligation in respect of
which such Guarantee is made and (z) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless such primary obligation and the maximum amount
for which such guaranteeing person may be liable are not stated or determinable,
in which case the amount of such Guarantee shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by
Borrower in good faith. The term “Guarantee” as a verb has a corresponding
meaning.

 

17

 

 

“Guaranties” means the Parent Guaranty and the Subsidiary Guaranties, and
“Guaranty” means any one of the Guaranties.

 

“Guarantors” means, collectively, Parent and each Subsidiary Guarantor, and
“Guarantor” means any one of the Guarantors.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants regulated
pursuant to any Environmental Law, including petroleum or petroleum distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.

 

“Implied Loan Amount” means, as of any date of determination, the amount of
hypothetical Outstanding Amount plus the aggregate unsecured Indebtedness of the
Consolidated Group that would result, on a proforma basis, in a Borrowing Base
Interest Coverage Ratio as of such date of determination equal to 1.65 to 1.0.

 

“Improvements” means any Property Owner’s interest in and to all on site
improvements to the Borrowing Base Properties, together with all fixtures,
tenant improvements, and appurtenances now or later to be located on the
Borrowing Base Properties and/or in such improvements.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)          all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)          all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c)          all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and, in each case, either (i) not past due for more than one
hundred and eighty (180) days or (ii) being contested in good faith by
appropriate proceedings diligently conducted);

 

(d)          Capital Lease Obligations;

 

18

 

 

(e)          all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Equity Interest (excluding
perpetual preferred Equity Interests) in such Person or any other Person,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus (without duplication and
only to the extent required to be paid) accrued and unpaid dividends;

 

(f)          all Guarantees of such Person in respect of any of the foregoing;

 

(g)          all obligations of the kind referred to in clauses (a) through (f)
above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on Property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation, but
limited to the lesser of (i) the fair market value of the property subject to
such Lien and (ii) the aggregate amount of the obligations so secured; and

 

(h)          for purposes of Section 9.01(f) only, all obligations of such
Person under Swap Contracts.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. The amount of any Capital Lease Obligations on any date shall be
deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Individual Asset Value” means, as applicable for any particular Property, (a)
except as otherwise provided in this definition, the Consolidated Group’s pro
rata share of NOI for the most recent quarter from such Property, multiplied by
four, and divided by the Capitalization Rate, (b) the acquisition price paid for
any Property acquired during the prior quarter, (c) vacant land at cost, (d)
mortgage notes receivable at GAAP, and (e) Construction In Process at cost.

 

“Information” has the meaning specified in Section 11.07.

 

“Initial Borrowing Base Properties” means the Acceptable Properties listed on
Schedule 4.01, and “Initial Borrowing Base Property” means any one of the
Initial Borrowing Base Properties.

 

“Initial Maturity Date” means July 20, 2015.

 

19

 

 

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided that if any Interest Period for a Eurodollar Rate Loan exceeds
three (3) months, then the respective dates that fall every three (3) months
after the beginning of such Interest Period shall also be Interest Payment
Dates, and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each month.

 

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3),
six (6) thereafter, as selected by Borrower in its Loan Notice; provided that:

 

(i)         any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

 

(ii)        any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)        no Interest Period shall extend beyond the Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“IP Rights” has the meaning specified in Section 6.18.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by L/C Issuer and Borrower (or any Subsidiary) or in favor of L/C Issuer
and relating to such Letter of Credit.

 

20

 

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed or refinanced as a Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means RBS in its capacity as issuer of Letters of Credit hereunder,
or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“Lead Arranger” means RBS, in its capacity as lead arranger and sole bookrunner.

 

“Lease” means each existing or future lease, sublease (to the extent of any
Property Owner’s rights thereunder), license, or other agreement (other than an
Acceptable Ground Lease) under the terms of which any Person has or acquires any
right to occupy or use any Property, or any part thereof, or interest therein,
and each existing or future guaranty of payment or performance thereunder.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by L/C Issuer.

 

21

 

 

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means, as of any date, an amount equal to 10% of the
Aggregate Commitments as of such date. The Letter of Credit Sublimit is part of,
and not in addition to, the Aggregate Commitments.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any Capital Lease having substantially the
same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Note, the Security Documents, each
Issuer Document, any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.16 of this Agreement, the Fee Letter,
and the Guaranties.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

 

“Loan Parties” means, collectively, Borrower, each Guarantor, and each Pledgor,
and “Loan Party” means any one of the Loan Parties.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Management Fees” means, with respect to each Property for any period, an amount
equal to the greater of (i) actual management fees payable with respect thereto
or (ii) three percent (3.0%) per annum on the aggregate base rent and percentage
rent due and payable under leases at such Property.

 

“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the business, assets, operations, or financial condition of
the Companies, taken as a whole; (b) a material impairment of the ability of the
Loan Parties, taken as a whole, to perform their obligations under the Loan
Documents; or (c) a material adverse effect upon the legality, validity, binding
effect, or enforceability against any Loan Party of any Loan Document to which
it is a party.

 

“Material Environmental Event” means, with respect to any Borrowing Base
Property, (a) a violation of any Environmental Law with respect to such
Borrowing Base Property, or (b) the presence of any Hazardous Materials on,
about, or under such Borrowing Base Property that, under or pursuant to any
Environmental Law, would require remediation, if in the case of either (a) or
(b), such event or circumstance could reasonably be expected to have a Material
Property Event.

 

22

 

 

“Material Property Event” means, with respect to any Borrowing Base Property,
the occurrence of any event or circumstance occurring or arising after the date
of this Agreement that could reasonably be expected to have a (a) material
adverse effect with respect to the financial condition or the operations of such
Borrowing Base Property, (b) material adverse effect on the Borrowing Base Asset
Value of such Borrowing Base Property, or (c) material adverse effect on the
ownership of such Borrowing Base Property.

 

“Material Title Defects” means, with respect to any Borrowing Base Property,
defects, Liens (other than Liens for local real estate taxes and similar local
governmental charges), and other encumbrances in the nature of easements,
servitudes, restrictions, and rights-of-way that would customarily be deemed
unacceptable title exceptions for a prudent lender (i.e., a prudent lender would
reasonably determine that such exceptions, individually or in the aggregate,
materially impair the value or operations of such Borrowing Base Property, would
prevent such Borrowing Base Property from being used in the manner in which it
is currently being used, or would result in a violation of any Law which would
have a material and adverse effect on such Borrowing Base Property); provided
that Material Title Defects shall not include any Liens or other encumbrances
that existed as of the date of this Agreement and that are reflected in the
Title Insurance Commitments or that are listed on Schedule 8.01.

 

“Maturity Date” means (a) if the Initial Maturity Date is not extended to the
Extended Maturity Date pursuant to Section 2.14, then the Initial Maturity Date,
and (b) if the Initial Maturity Date is extended to the Extended Maturity Date
pursuant to Section 2.14, then the Extended Maturity Date; provided that in each
case, if such date is not a Business Day, then the Maturity Date shall be the
next preceding Business Day.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan described in Section
4001(a)(3) of ERISA, to which Parent or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five (5) plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two (2) or more contributing
sponsors (including Parent or any ERISA Affiliate) at least two (2) of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

 

“NOI” means, with respect to any Property for any period, property rental and
other income (as determined by GAAP) attributable to such Property accruing for
such period (adjusted to eliminate the straight lining of rents) minus the
amount of all expenses (as determined in accordance with GAAP) incurred in
connection with and directly attributable to the ownership and operation of such
Property for such period, including, without limitation, Management Fees and
amounts accrued for the payment of real estate taxes and insurance premiums, but
excluding any general and administrative expenses related to the operation of
the Borrower or the Guarantors, any interest expense or other debt service
charges and any non-cash charges such as depreciation or amortization of
financing costs.

 

23

 

 

“Non-Recourse Indebtedness” means, for any Person, any Indebtedness of such
Person for the repayment of which neither Parent or Borrower has any personal
liability (other than for Customary Recourse Exceptions) or, if such Person is
Parent or Borrower, in which recourse of the applicable holder of such
Indebtedness for non-payment is limited to such holder’s Liens on a particular
asset or group of assets (other than for Customary Recourse Exceptions). For the
avoidance of doubt, if any Indebtedness is partially guaranteed by Parent or
Borrower, then the portion of such Indebtedness that is not so guaranteed shall
still be Non-Recourse Indebtedness if it otherwise satisfies the requirements in
this definition.

 

“Note” means a promissory note made by Borrower in favor of each Lender
requesting same evidencing Loans made by such Lender, substantially in the form
of Exhibit B.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; provided that all references to the
“Obligations” in the Subsidiary Guaranty and the Security Documents, and any
other Guaranties, security agreements, or pledge agreements delivered to
Administrative Agent to Guarantee, or create or evidence Liens securing, the
Obligations shall, in addition to the foregoing, include all present and future
indebtedness, liabilities, and obligations now or hereafter owed to
Administrative Agent, any Lender, or any Affiliate of Administrative Agent or
any Lender arising from, by virtue of, or pursuant to any Swap Contract that
relates solely to the Obligations.

 

“Occupancy Rate” means, for any Property, the percentage of the rentable area of
such Property leased and occupied by bona fide tenants of such Property pursuant
to bona fide tenant Leases, in each case, which tenants are not more than 30
days past due in the payment of all rent or other similar payments due under
such Leases.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

24

 

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (a) with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans occurring on such date, (b)
with respect to Swing Line Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Swing Line Loans occurring on such date, and (c) with respect
to any L/C Obligations on any date, the amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by Borrower of Unreimbursed
Amounts.

 

“Parent” has the meaning specified in the introductory paragraph hereto.

 

“Parent Guaranty” means the Guaranty Agreement executed by Parent in favor of
Administrative Agent, for the benefit of the Lenders, in form and substance
acceptable to Administrative Agent.

 

“Parent Share” means a share of common stock, par value $0.01 per share, of the
Parent.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by Borrower and any ERISA Affiliate and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.

 

“Permitted Distributions” means (a) for Parent for any fiscal year of Parent,
Restricted Payments in an amount not to exceed in the aggregate the greater of
(i) ninety-five percent (95%) of Funds from Operations of the Parent, and (ii)
the amount of distributions required to be paid by Parent in order for Parent to
qualify as a REIT, and (b) for Borrower for any fiscal year of Borrower,
Restricted Payments in an amount not to exceed in the aggregate the greater of
(i) ninety-five percent (95%) of Funds from Operations of Borrower and its
Subsidiaries thereafter, and (ii) the amount of distributions required to be
paid by Borrower to Parent in order for Parent to qualify as a REIT.

 

25

 

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of Parent or any
ERISA Affiliate or any such Plan to which Parent or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 7.02.

 

“Pledge Agreement” means each Pledge Agreement or similarly titled document,
executed by a Pledgor, to or for the benefit of Administrative Agent, for the
benefit of the Lenders, covering the Equity Interest Collateral.

 

“Pledgors” means, collectively, each Person that owns Equity Interests in a
Property Owner and the general partner of each Property Owner that is a limited
partnership; “Pledgor” means any one of the Pledgors.

 

“Pro Forma Financial Statements” has the meaning specified in Section 6.05(c).

 

“Property” means any Real Property which is owned or ground leased, directly or
indirectly, by a Company.

 

“Property Owners” means, collectively, each Subsidiary which owns a Borrowing
Base Property, and “Property Owner” means any one of the Property Owners.

 

“Property Information” has the meaning specified in Section 4.03.

 

“Public Lender” has the meaning specified in Section 7.02.

 

“RBS” means RBS Citizens, N.A., a national banking association.

 

“Rating” means, for any Person, its senior unsecured debt rating (or equivalent
thereof, such as, but not limited to, a corporate credit rating, issuer
rating/insurance financial strength rating (for an insurance company), general
obligation rating (for a governmental entity), or revenue bond rating (for an
educational institution)) from either of S&P or Moody’s.

 

“Real Property” of any Person means all of the right, title, and interest of
such Person in and to land, improvements, and fixtures.

 

“Recourse Indebtedness” means Indebtedness that is not Non-Recourse
Indebtedness; provided that personal recourse for Customary Recourse Exceptions
shall not, by itself, cause such Indebtedness to be characterized as Recourse
Indebtedness.

 

“Register” has the meaning specified in Section 11.06(c).

 

26

 

 

“REIT” means a “real estate investment trust” in accordance with Section 856 of
the Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Release Condition” means that, after giving effect to any requested release of
a Borrowing Base Property, the Borrowing Base Asset Value shall be at least
Fifty Million Dollars ($50,000,000.00).

 

“Release Date” means the earlier of: (a) the date on which the Obligations have
been paid in full and the Equity Collateral been released; and (b) the date on
which the Liens of the Equity Collateral are fully and finally foreclosed or a
conveyance by deed in lieu of such foreclosure is fully and finally effective
and control of the Equity Interests of each Property Owner has been given to and
accepted by the purchaser or Administrative Agent free of occupancy and claims
to occupancy by the Companies and their respective heirs, devisees,
representatives, successors, and assigns; provided that if such payment,
performance, release, foreclosure, or conveyance is challenged, in bankruptcy
proceedings or otherwise, the Release Date shall be deemed not to have occurred
until such challenge is validly released, dismissed with prejudice, or otherwise
barred by Law from further assertion.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than fifty percent (50%) of the Aggregate Commitments or, if the commitment of
each Lender to make Loans, and the obligation of L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 9.02, Lenders holding in the
aggregate more than fifty percent (50%) of the Total Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participation in
Swing Line Loans and L/C Obligations being deemed “held” by such Lender for
purposes of this definition); provided that the Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders; provided
further that at all times when two or more Lenders are party to this Agreement,
the term “Required Lenders” shall in no event mean less than two Lenders unless
only two Lenders are party to this Agreement and one of such Lenders is a
Defaulting Lender.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer, assistant treasurer or
controller of a Loan Party, and solely for purposes of the delivery of
incumbency certificates pursuant to Section 5.01, the secretary or any assistant
secretary of a Loan Party and, solely for purposes of notices given pursuant to
Article II, any other officer of the applicable Loan Party so designated by any
of the foregoing officers in a notice to Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

27

 

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
Equity Interests or other property) with respect to any capital stock or other
Equity Interest of Borrower or any Subsidiary, or any payment (whether in cash,
Equity Interests or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to Borrower’s stockholders, partners or
members (or the equivalent Person thereof).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Debt” means, as of any date of determination, that portion of
Consolidated Total Debt which is secured by a lien on any real property owned or
leased by the Borrower or its subsidiaries.

 

“Secured Leverage Ratio” means, as of any date of determination, the quotient
(expressed as a percentage) of (a) Secured Debt, divided by (b) Total Asset
Value.

 

“Security Documents” means:

 

(a)          the Pledge Agreements;

 

(b)          financing statements to be filed with the appropriate state and/or
county offices for the perfection of a security interest in any of the
Collateral; and

 

(c)          all other agreements, documents, and instruments securing the
Obligations or any part thereof, as shall from time to time be executed and
delivered by Borrower, Subsidiary Guarantors, or any other Person in favor of
Administrative Agent.

 

“Share” means Borrower’s and Parent’s direct or indirect share of a Consolidated
Subsidiary or an Unconsolidated Affiliate as reasonably determined by Borrower
based upon Borrower’s and Parent’s economic interest (whether direct or
indirect) in such Consolidated Subsidiary or Unconsolidated Affiliate, as of the
date of such determination.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body (other than Equity Interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, directly or indirectly through
one or more intermediaries, or both, by such Person. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Borrower.

 

28

 

 

“Subsidiary Guarantors” means, as of any date, all Subsidiaries of Borrower
owning a direct or indirect interest in a Borrowing Base Property (including
each Property Owner), and the general partner of each Subsidiary that is a
limited partnership and “Subsidiary Guarantor” means any one of the Subsidiary
Guarantors.

 

“Subsidiary Guaranty” means the Guaranty Agreement executed by each Subsidiary
Guarantor in favor of Administrative Agent, for the benefit of the Lenders, in
form and substance acceptable to Administrative Agent.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means RBS Citizens, N.A. in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit A -1.

 



29

 









 

“Swing Line Sublimit” means an amount equal to Fifteen Million Dollars
($15,000,000.00). The Swing Line Sublimit is part of, and not in additional to,
the Aggregate Commitments.

 

“Tangible Net Worth” means, as of any date, (a) Total Asset Value minus (b) the
sum of (i) Consolidated Total Debt and (ii) to the extent included in the
calculation of Total Asset Value, goodwill and other intangible assets (other
than deferred leasing intangibles).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Threshold Amount” means $20,000,000 for any Non-Recourse Indebtedness and $0
for any Recourse Indebtedness.

 

“Title Company” means Chicago Title Insurance Company or such other title
insurance company reasonably acceptable to Administrative Agent.

 

“Total Asset Value” means the sum of (a) Consolidated Group’s pro rata share of
NOI for the most recent quarter, multiplied by four, and divided by the
Capitalization Rate (excluding the Consolidated Group’s pro rata share of the
NOI for any Property not owned for the entire prior quarter), (b) the
acquisition price paid for any Property acquired during the prior quarter, (c)
cash and Cash Equivalents at quarter end, (d) vacant land at cost (e) mortgage
notes receivable at GAAP, and (f) Construction In Process at cost.

 

“Total Funded Debt” means, as of any date, Consolidated Total Debt excluding
intracompany Indebtedness, deferred income taxes, security deposits, accounts
payable and accrued liabilities, and any prepaid rents, in each case determined
in accordance with GAAP.

 

“Total Outstandings” means, as of any date, the aggregate Outstanding Amount of
all Loans, Swing Line Loans, and all L/C Obligations.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“Unconsolidated Affiliate” means any Person in which a Company has an Equity
Interest and whose financial results would not be consolidated under GAAP with
the financial results of Parent on the consolidated financial statements of
Parent.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unused Rate” means the following percentages per annum based upon the Daily
Usage as set forth below:

 

  Daily Usage    Unused Rate   <50%   0.25%   >50%   0.15%

 

30

 

  

“Variable Rate Indebtedness” means any Indebtedness that bears interest at a
variable rate without the benefit of a Swap Contract.

 

1.02        Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented, or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein or in any other
Loan Document), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (iii) the words “hereto,”
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
Equity Interests, accounts and contract rights.

 

(b)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)          Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03        Accounting Terms.

  

(a)          Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Pro Forma Financial Statements
or the Audited Financial Statements, as applicable, except as otherwise
specifically prescribed herein.

 

31

 

 

(b)          Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Borrower or Required Lenders shall so request,
Administrative Agent, the Lenders and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of Required Lenders); provided
that until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) Borrower
shall provide to Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

(c)          Consolidation of Variable Interest Entities. All references herein
to consolidated financial statements of the Companies or to the determination of
any amount for the Companies on a consolidated basis or any similar reference
shall, in each case, be deemed to include each variable interest entity that
Parent is required to consolidate pursuant to FASB ASC 810 as if such variable
interest entity were a Subsidiary as defined herein, provided further that for
all purposes in calculating consolidated covenants hereunder the Parent shall be
deemed to own one hundred percent (100%) of the equity interests in the
Borrower.

 

1.04        Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

1.05        Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.06        Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the undrawn
amount of such Letter of Credit at such time; provided that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall, for purposes of determining
the Total Outstandings, be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

1.07        Financial Standards. All financial computations required of a Person
under this Agreement shall be calculated without giving effect to any election
under Accounting Standards Codification 825-10-25 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of the Borrower or any
Subsidiary at “fair value”, as defined therein.

 

32

 

 

Article II.
The Commitments and Credit Extensions

 

2.01        Committed Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Committed
Loan”) to Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided that after giving
effect to any Committed Borrowing, (a) the Total Outstandings shall not exceed
the Available Loan Amount, and (b) the aggregate Outstanding Amount of the
Committed Loans of any Lender plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment. Within the limits of each Lender’s Commitment and the
Available Loan Amount, and subject to the other terms and conditions hereof,
Borrower may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01. Committed Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

 

2.02        Borrowings, Conversions and Continuations of Loans.

 

(a)          Each Committed Borrowing, each conversion of Committed Loans from
one Type to the other, and each continuation of Eurodollar Rate Loans shall be
made upon Borrower’s irrevocable notice to Administrative Agent, which may be
given by telephone. Each such notice must be received by Administrative Agent
not later than 10:00 a.m. (i) three (3) Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans
or of any conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on
the requested date of any Borrowing of Base Rate Loans. Each telephonic notice
by Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of Borrower. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $2,500,000 or a whole multiple of $500,000 in excess thereof. Except
as provided in Sections 2.03(c) and 2.04(b), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $250,000 or a whole multiple
of $50,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether Borrower is requesting a Committed Borrowing,
a conversion of Committed Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Committed Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Committed Loans to be borrowed, converted or
continued, (iv) the Type of Committed Loans to be borrowed or to which existing
Committed Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto. If Borrower fails to specify a Type of
Loan in a Committed Loan Notice or if Borrower fails to give a timely notice
requesting a conversion or continuation, then (I) so long as no Event of Default
exists, the applicable Committed Loans shall be made as, or continued to, a
Eurodollar Rate Loan of the same Type and with an Interest Period of one (1)
month and (II) if an Event of Default exists, then the applicable Committed
Loans shall be made as, or converted to, Base Rate Loans. If Borrower requests a
Committed Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Committed Loan Notice, but fails to specify an Interest Period, then
it will be deemed to have specified an Interest Period of one (1) month.

 

33

 

 

(b)          Following receipt of a Committed Loan Notice, Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by Borrower, Administrative Agent shall notify each
Lender of the details of any automatic continuation described in the preceding
subsection. In the case of a Committed Borrowing, each Lender shall make the
amount of its Committed Loan available to Administrative Agent in immediately
available funds at Administrative Agent’s Office not later than 12:00 noon on
the Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 5.02 (and, if
such Committed Borrowing is the initial Credit Extension, Section 5.01),
Administrative Agent shall make all funds so received available to Borrower by
1:00 p.m. in like funds as received by Administrative Agent either by (i)
crediting the account of Borrower on the books of RBS with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) Administrative Agent by
Borrower; provided that if, on the date the Committed Loan Notice with respect
to such Borrowing is given by Borrower, there are L/C Borrowings outstanding,
then the proceeds of such Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings, and second, shall be made available to Borrower
as provided above.

 

(c)          Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of an Event of Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of Required Lenders.

 

(d)          Administrative Agent shall promptly notify Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, Administrative Agent shall notify Borrower and the Lenders of any
change in RBS’s prime rate used in determining the Base Rate promptly following
the public announcement of such change.

 

(e)          After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than five (5) Interest Periods
in effect with respect to Committed Loans.

 

34

 

 

2.03        Letters of Credit.

 

(a)          The Letter of Credit Commitment.

 

(i)           Subject to the terms and conditions set forth herein, (A) L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of Borrower or its Subsidiaries, and to amend or extend
Letters of Credit previously issued by it, in accordance with subsection (b)
below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of Borrower or its Subsidiaries and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (x) the Total Outstandings shall not exceed the Available Loan
Amount, (y) the aggregate Outstanding Amount of the Loans of any Lender plus
such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Commitment, and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by Borrower for the issuance or amendment of a Letter of
Credit shall be deemed to be a representation by Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

 

(ii)           L/C Issuer shall not issue any Letter of Credit, if:

 

(A)      subject to Section 2.03(b)(iii), the initial stated expiry date of the
requested Letter of Credit (notwithstanding “evergreen” renewal provisions)
would occur more than twelve (12) months after the date of issuance or last
extension, unless Required Lenders have approved such expiry date; or

 

(B)       the expiry date of the requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless (1) all the Lenders have approved
such expiry date, or (2) the Borrower agrees to deliver to the Administrative
Agent no later than sixty (60) days prior to the Letter of Credit Expiration
Date Cash Collateral in an amount equal to the undrawn amount of such Letter of
Credit, with the Borrower hereby irrevocably requesting a Committed Borrowing of
a Base Rate Loan to fund such Cash Collateral payment in the event the Borrower
does not deliver such Cash Collateral to the Administrative Agent on the due
date thereof.

 

(iii)          L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:

 

35

 

 

(A)      any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain L/C Issuer from
issuing the Letter of Credit, or any Law applicable to L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over L/C Issuer shall prohibit, or request that L/C
Issuer refrain from, the issuance of letters of credit generally or the Letter
of Credit in particular or shall impose upon L/C Issuer with respect to the
Letter of Credit any restriction, reserve or capital requirement (for which L/C
Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon L/C Issuer any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which L/C Issuer in good faith
deems material to it;

 

(B)       the issuance of the Letter of Credit would violate one or more
policies of L/C Issuer applicable to letters of credit generally;

 

(C)       except as otherwise agreed by Administrative Agent and L/C Issuer, the
Letter of Credit is in an initial stated amount less than $25,000;

 

(D)       the Letter of Credit is to be denominated in a currency other than
Dollars;

 

(E)       any Lender is at that time a Defaulting Lender, unless such Lender or
Borrower delivers Cash Collateral or enters into other arrangements with L/C
Issuer satisfactory to L/C Issuer (in its sole discretion) to eliminate L/C
Issuer’s actual or potential Fronting Exposure (after giving effect to Section
2.17(a)(iv)) with respect to the Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which L/C Issuer has actual or potential Fronting
Exposure, as it may elect in its sole discretion; or

 

(F)       the Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.

 

(iv)         L/C Issuer shall not amend any Letter of Credit if L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

 

(v)          L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

 

36

 

 

(vi)         L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and L/C
Issuer shall have all of the benefits and immunities (A) provided to
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to L/C Issuer.

 

(b)          Procedures for Issuance and Amendment of Letters of Credit; Auto
Extension Letters of Credit.

 

(i)           Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of Borrower delivered to L/C Issuer (with a copy to
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of Borrower. Such
Letter of Credit Application must be received by L/C Issuer and Administrative
Agent not later than 11:00 a.m. at least two (2) Business Days (or such later
date and time as Administrative Agent and L/C Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail satisfactory to L/C Issuer: (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) the
purpose and nature of the requested Letter of Credit. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to L/C Issuer (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other customary matters as L/C Issuer may require. Additionally,
Borrower shall furnish to L/C Issuer and Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as L/C Issuer or Administrative
Agent may reasonably require.

 

(ii)          Within three (3) Business Days following receipt of any Letter of
Credit Application, L/C Issuer will confirm with Administrative Agent (by
telephone or in writing) that Administrative Agent has received a copy of such
Letter of Credit Application from Borrower and, if not, L/C Issuer will provide
Administrative Agent with a copy thereof. Unless L/C Issuer has received written
notice from any Lender, Administrative Agent or any Loan Party, at least one (1)
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article V shall not then be satisfied, then, subject to the terms and conditions
hereof, L/C Issuer shall, on the requested date, issue a Letter of Credit for
the account of Borrower (or the applicable Subsidiary) or enter into the
applicable amendment, as the case may be, in each case in accordance with L/C
Issuer’s usual and customary business practices. Immediately upon the issuance
of each Letter of Credit, each Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.

 

37

 

 

(iii)          If Borrower so requests in any applicable Letter of Credit
Application, then L/C Issuer shall agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit L/C Issuer to
prevent any such extension at least once in each twelve (12) month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve (12) month period to be agreed upon at the
time such Letter of Credit is issued. Unless otherwise directed by L/C Issuer,
Borrower shall not be required to make a specific request to L/C Issuer for any
such extension. Once an Auto-Extension Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date, or such later date (but no
later than twelve (12) months after the Letter of Credit Expiration Date) if (1)
all the Lenders have approved such expiry date, or (2) the Borrower agrees to
deliver to the Administrative Agent no later than sixty (60) days prior to the
Letter of Credit Expiration Date Cash Collateral in an amount equal to the
undrawn amount of such Letter of Credit, with the Borrower hereby irrevocably
requesting a Committed Borrowing of a Base Rate Loan to fund such Cash
Collateral payment in the event the Borrower does not deliver such Cash
Collateral to the Administrative Agent on the due date thereof; provided that
L/C Issuer shall not permit any such extension if (A) L/C Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business Days before the
Non-Extension Notice Date (1) from Administrative Agent that Required Lenders
have elected not to permit such extension, (2) from Borrower that Borrower has
elected not to permit such extension, or (3) from Administrative Agent, any
Lender or Borrower that one or more of the applicable conditions specified in
Section 5.02 is not then satisfied, and in each such case directing L/C Issuer
not to permit such extension.

 

(iv)         Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, L/C Issuer will also deliver to Borrower and
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

38

 

 

(c)          Drawings and Reimbursements; Funding of Participations.

 

(i)           Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, L/C Issuer shall exercise
commercially reasonable efforts to notify Borrower and Administrative Agent
thereof within one (1) Business Day after receipt of such notice and of the date
required for payment of such drawing under such Letter of Credit. Not later than
1:00 p.m. on the date of any payment by L/C Issuer under a Letter of Credit
(each such date, an “Honor Date”), Borrower shall reimburse L/C Issuer through
Administrative Agent in an amount equal to the amount of such drawing. If
Borrower fails to so reimburse L/C Issuer by such time, Administrative Agent
shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, Borrower shall be deemed
to have requested a Committed Borrowing of Base Rate Loans to be disbursed on
the Honor Date in an amount equal to the Unreimbursed Amount, without regard to
the minimum and multiples specified in Section 2.02 for the principal amount of
Base Rate Loans, but subject to the amount of the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 5.02 (other than
the delivery of a Committed Loan Notice). Any notice given by L/C Issuer or
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice. If such Base Rate Loans are so disbursed to pay an Unreimbursed
Amount, then no Default or Event of Default shall be deemed to have occurred.

 

(ii)          Each Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available (and Administrative Agent may apply Cash Collateral
provided for this purpose) for the account of L/C Issuer at Administrative
Agent’s Office in an amount equal to its Applicable Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to Borrower in such amount. Administrative Agent
shall remit the funds so received to L/C Issuer.

 

(iii)         With respect to any Unreimbursed Amount that is not fully
refinanced by a Committed Borrowing of Base Rate Loans because the conditions
set forth in Section 5.02 cannot be satisfied or for any other reason, Borrower
shall be deemed to have incurred from L/C Issuer an L/C Borrowing in the amount
of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall
be due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to Administrative Agent
for the account of L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

 

39

 

 

(iv)         Until each Lender funds its Committed Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of L/C Issuer.

 

(v)          Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse L/C Issuer for amounts drawn under Letters of Credit, as contemplated
by this Section 2.03(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against L/C
Issuer, Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided that each
Lender’s obligation to make Committed Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 5.02 (other than delivery by
Borrower of a Committed Loan Notice). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of Borrower to reimburse L/C Issuer
for the amount of any payment made by L/C Issuer under any Letter of Credit,
together with interest as provided herein.

 

(vi)         If any Lender fails to make available to Administrative Agent for
the account of L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, L/C Issuer shall be entitled to recover from such Lender (acting
through Administrative Agent), on demand, such amount with interest thereon for
the period from the date such payment is required to the date on which such
payment is immediately available to L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by L/C Issuer in
connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Committed Loan included in the relevant Committed Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be. A certificate of L/C
Issuer submitted to any Lender (through Administrative Agent) with respect to
any amounts owing under this clause (vi) shall be conclusive absent manifest
error. Nothing contained in this Section 2.03(c), however, shall be deemed or
otherwise construed to impose any liability upon Borrower for any default by any
Lender in the performance of its obligations under this Section 2.03.

 

40

 

 

(d)          Repayment of Participations.

 

(i)           At any time after L/C Issuer has made a payment under any Letter
of Credit and has received from any Lender such Lender’s L/C Advance in respect
of such payment in accordance with Section 2.03(c), if Administrative Agent
receives for the account of L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by
Administrative Agent), Administrative Agent will distribute to such Lender its
Applicable Percentage thereof in the same funds as those received by
Administrative Agent.

 

(ii)           If any payment received by Administrative Agent for the account
of L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by L/C Issuer in its discretion), each Lender shall pay
to Administrative Agent for the account of L/C Issuer its Applicable Percentage
thereof on demand of Administrative Agent, plus interest thereon from the date
of such demand to the date such amount is returned by such Lender, at a rate per
annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

 

(e)          Obligations Absolute. The obligation of Borrower to reimburse L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

 

(i)           any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

(ii)          the existence of any claim, counterclaim, setoff, defense or other
right that Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), L/C Issuer or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)         any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
material respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Letter of Credit;

 

(iv)         any payment by L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit, provided that, under such circumstances, the
payment by the L/C Issuer does not constitute gross negligence of the L/C
Issuer; or any payment made by L/C Issuer under such Letter of Credit to any
Person purporting to be a trustee in bankruptcy, debtor-in-possession, assignee
for the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law; or

 

41

 

 

(v)          any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, Borrower or any
Subsidiary.

 

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
promptly, and in any event within three (3) Business Days, notify L/C Issuer.
Borrower shall be conclusively deemed to have waived any such claim against L/C
Issuer and its correspondents unless such notice is given as aforesaid.

 

(f)           Role of L/C Issuer. Each Lender and Borrower agree that, in paying
any drawing under a Letter of Credit, L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of L/C Issuer,
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided that this assumption is not intended to, and shall not, preclude
Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee or any other Person at law or under any other
agreement. None of L/C Issuer, Administrative Agent, any of their respective
Related Parties nor any correspondent, participant or assignee of L/C Issuer
shall be liable or responsible for any of the matters described in clauses (i)
through (v) of Section 2.03(e); provided that anything in such clauses to the
contrary notwithstanding, Borrower may have a claim against L/C Issuer, and L/C
Issuer may be liable to Borrower, to the extent, but only to the extent, of any
direct, as opposed to consequential or exemplary, damages suffered by Borrower
which Borrower proves were caused by L/C Issuer’s willful misconduct or gross
negligence or L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, L/C Issuer may
accept documents that appear on their face to be in order, without
responsibility for further investigation, and L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

42

 

 

(g)          Applicability of ISP. Unless otherwise expressly agreed by L/C
Issuer and Borrower when a Letter of Credit is issued, the rules of the ISP
shall apply to each standby Letter of Credit.

 

(h)          Letter of Credit Fees. Borrower shall pay to Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate times the daily amount available to be drawn under
such Letter of Credit; provided that any Letter of Credit Fees otherwise payable
for the account of a Defaulting Lender with respect to any Letter of Credit as
to which such Defaulting Lender has not provided Cash Collateral satisfactory to
L/C Issuer pursuant to this Section 2.03 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 2.17(a)(iv), with the balance of such fee, if any,
payable to L/C Issuer for its own account. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. Letter of
Credit Fees shall be (i) due and payable on the tenth (10th) Business Day after
the end of each March, June, September and December, commencing with the first
(1st) such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
Required Lenders, while any Event of Default exists, all Letter of Credit Fees
shall accrue at the Default Rate.

 

(i)           Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. Borrower shall pay directly to L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at a rate per annum equal to one
eighth of one percent (0.125%), computed on the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears. Such fronting
fee shall be due and payable on the tenth (10th) Business Day after the end of
each March, June, September and December in respect of the most-recently ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first (1st) such date to occur after the issuance of such
Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. In addition, Borrower shall pay directly to L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable within five (5) Business
Days of demand and are nonrefundable.

 

(j)           Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

43

 

 

(k)          Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, Borrower shall be
obligated to reimburse L/C Issuer hereunder for any and all drawings under such
Letter of Credit. Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of Subsidiaries inures to the benefit of Borrower, and
that Borrower’s business derives substantial benefits from the businesses of
such Subsidiaries.

 

2.04        Swing Line Loans.

 

(a)          The Swing Line. Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, shall make loans (each such loan, a
“Swing Line Loan”) to the Borrower from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Committed Loans and L/C Obligations of the Lender acting
as Swing Line Lender, may exceed the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, and (ii) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment, and provided, further,
that the Borrower shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.04, prepay under Section 2.04, and reborrow under this Section 2.04. Each
Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan.

 

(b)          Borrowing Procedures. Each Swing Line Borrowing shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
11:00 a.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $25,000, and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Section 5.02 is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower at its
office by crediting the account of the Borrower on the books of the Swing Line
Lender in immediately available funds.

 

44

 

 

(c)          Refinancing of Swing Line Loans.

 

(i)            The Swing Line Lender at any time in its sole discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Committed Loan in an amount equal to such Lender’s Applicable Percentage of
the amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 5.02. The Swing
Line Lender shall furnish the Borrower with a copy of the applicable Committed
Loan Notice promptly after delivering such notice to the Administrative Agent.
Each Lender shall make an amount equal to its Applicable Percentage of the
amount specified in such Committed Loan Notice available to the Administrative
Agent in immediately available funds (and the Administrative Agent may apply
Cash Collateral available with respect to the applicable Swing Line Loan) for
the account of the Swing Line Lender at the Administrative Agent’s Office not
later than 1:00 p.m. on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Committed Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

 

(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Committed Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Committed Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

 

45

 

 

(iii)         If any Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

 

(iv)         Each Lender’s obligation to make Committed Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Committed Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 5.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.

 

(d)          Repayment of Participations.

 

(i)           At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.

 

(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

46

 

 

(e)          Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans. Until each Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

 

(f)           Payments Directly to Swing Line Lender. The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

 

2.05        Prepayments.

 

(a)          Borrower may, upon notice to Administrative Agent, at any time or
from time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by
Administrative Agent not later than 11:00 a.m. (A) three (3) Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $100,000 or a whole multiple of $25,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Committed Loans to be prepaid and, if Eurodollar Rate Loans are to be
prepaid, the Interest Period(s) of such Loans. Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by Borrower, then Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Subject to Section 2.17, each such prepayment
shall be applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages.

 

(b)          The Borrower may, upon notice to the Swing Line Lender (with a copy
to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of $25,000. Each
such notice shall specify the date and amount of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

 

47

 

 

(c)          If for any reason the Total Outstandings at any time exceed the
Available Loan Amount, then Borrower shall, within three (3) Business Days,
prepay Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided that Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(b) unless
after the prepayment in full of the Loans the Total Outstandings exceed the
Available Loan Amount with any prepayment hereunder be applied first to any Base
Rate Loans outstanding and then to the Eurodollar Rate Loans outstanding.

 

(d)          Upon the occurrence of any Change of Control, the Commitment of
each Lender shall automatically terminate and the Borrower shall, within five
(5) Business Days thereafter, (i) prepay in full the Outstanding Amount of Loans
held by each Lender, (ii) Cash Collateralize all outstanding L/C Obligations,
and (iii) pay all fees, expenses and other amounts due to the Administrative
Agent and the Lenders hereunder.

 

2.06        Termination or Reduction of Commitments. Borrower may, upon notice
to Administrative Agent, terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by Administrative Agent not later than 11:00 a.m. three
(3) Business Days (or such shorter period agreed to by Administrative Agent in
writing) prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof, (iii) Borrower shall not terminate or reduce
the Aggregate Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings would exceed the Available Loan
Amount, and (iv) if, after giving effect to any reduction of the Aggregate
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds
the amount of the Aggregate Commitments, then such Sublimit shall be
automatically reduced by the amount of such excess. Administrative Agent will
promptly notify the Lenders of any such notice of termination or reduction of
the Aggregate Commitments. Any reduction of the Aggregate Commitments shall be
applied to the Commitment of each Lender according to its Applicable Percentage.
All fees accrued until the effective date of any termination of the Aggregate
Commitments shall be paid on the effective date of such termination.

 

2.07        Repayment of Loans.

 

(a)          Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Committed Loans outstanding on such date.

 

(b)          The Borrower shall repay each Swing Line Loan on the earlier to
occur of (i) the date that is ten (10) Business Days after such Loan is made and
(ii) the Maturity Date; provided further that Swing Line Loans shall not be
outstanding for more than fifteen (15) days during each calendar month.

 

48

 

 

2.08        Interest.

 

(a)          Subject to the provisions of this Section 2.08 below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.

 

(i)            If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(ii)           If any amount (other than principal of any Loan) payable by
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)          Upon the request of Required Lenders, while any Event of Default
exists, Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iv)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(b)          Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.09        Fees. In addition to certain fees described in subsections (h) and
(i) of Section 2.03, Borrower shall pay to Administrative Agent for the account
of each Lender in accordance with its Applicable Percentage, an unused fee equal
to the Unused Rate times the actual daily amount by which the Aggregate
Commitments exceed the sum of (i) the Outstanding Amount of Committed Loans and
(ii) the Outstanding Amount of L/C Obligations, subject to adjustment as
provided in Section 2.17. The unused fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article V is not met, and shall be due and payable monthly in
arrears on the tenth (10th) Business Day after the end of each month, commencing
with the first such date to occur after the Closing Date, and on the last day of
the Availability Period. The unused fee shall be calculated monthly in arrears.

 

49

 

 

2.10        Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.

 

(a)          All computations of fees and interest shall be made on the basis of
a 360 day year and actual days elapsed (which results in more fees or interest,
as applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
(1) day. Each determination by Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

(b)          If, as a result of any restatement of or other adjustment to the
financial statements of Parent or for any other reason, then Parent, Borrower,
Administrative Agent, or the Lenders determine that (i) the Consolidated
Leverage Ratio as calculated by Parent and Borrower as of any applicable date
was inaccurate and (ii) a proper calculation of the Consolidated Leverage Ratio
would have resulted in higher pricing for such period, then Borrower shall be
obligated to pay to Administrative Agent for the account of the applicable
Lenders or L/C Issuer, as the case may be, within three (3) Business Days after
demand by Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to any Loan Party under the Bankruptcy
Code of the United States, automatically and without further action by
Administrative Agent, any Lender or L/C Issuer), an amount equal to the excess
of the amount of interest and fees that should have been paid for such period
over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of Administrative Agent, any Lender or L/C
Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(i) or 2.08 or under
Article IX. Borrower’s obligations under this paragraph shall survive the
termination of the Aggregate Commitments and the repayment of all other
Obligations hereunder.

 

2.11        Evidence of Debt.

 

(a)          The Credit Extensions made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by Administrative
Agent in the ordinary course of business. The accounts or records maintained by
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of Administrative Agent in respect of such matters, the
accounts and records of Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through Administrative
Agent, Borrower shall execute and deliver to such Lender (through Administrative
Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

 

50

 

 

(b)          In addition to the accounts and records referred to in subsection
(a), each Lender and Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of Administrative Agent shall control in the absence of
manifest error.

 

2.12        Payments Generally; Administrative Agent’s Clawback.

 

(a)          General. All payments to be made by Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by Borrower
hereunder shall be made to Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at Administrative Agent’s
Office in Dollars and in immediately available funds not later than 1:00 p.m. on
the date specified herein. Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. If and to the extent Administrative Agent shall not make such
payments to a Lender when due as set forth in the preceding sentence, then such
unpaid amounts shall accrue interest, payable by Administrative Agent, at the
Federal Funds Rate from the due date until (but not including) the date on which
Administrative Agent makes such payments to such Lender. All payments received
by Administrative Agent after 1:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.

 

51

 

 

(b)         Clawback.

 

(i)           Funding by Lenders; Presumption by Administrative Agent. Unless
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 1:00 p.m. on the
date of such Borrowing) that such Lender will not make available to
Administrative Agent such Lender’s share of such Committed Borrowing,
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to Borrower a corresponding amount. The
Administrative Agent shall use its best efforts to provide the Borrower with
notice (but failure to provide such notice shall not act as a waiver or
limitation of any of the Administrative Agent’s rights under this Section
2.12(b)) of its intent to so fund to the Borrower without having received all
Lenders’ share of such Committed Borrowing. In such event, if a Lender has not
in fact made its share of the applicable Committed Borrowing available to
Administrative Agent, then the applicable Lender and Borrower severally agree to
pay to Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to Borrower to but excluding
the date of payment to Administrative Agent, at (A) in the case of a payment to
be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by Administrative Agent in connection with the foregoing,
and (B) in the case of a payment to be made by Borrower, the interest rate
applicable to Base Rate Loans. If Borrower and such Lender shall pay such
interest to Administrative Agent for the same or an overlapping period, then
Administrative Agent shall promptly remit to Borrower the amount of such
interest paid by Borrower for such period. If such Lender pays its share of the
applicable Committed Borrowing to Administrative Agent, then the amount so paid
shall constitute such Lender’s Committed Loan included in such Committed
Borrowing. Any payment by Borrower shall be without prejudice to any claim
Borrower may have against a Lender that shall have failed to make such payment
to Administrative Agent.

 

(ii)          Payments by Borrower; Presumptions by Administrative Agent. Unless
Administrative Agent shall have received notice from Borrower prior to the date
on which any payment is due to Administrative Agent for the account of the
Lenders or L/C Issuer hereunder that Borrower will not make such payment,
Administrative Agent may assume that Borrower has made such payment on such date
in accordance herewith and may, in reliance upon such assumption, distribute to
the Lenders or L/C Issuer, as the case may be, the amount due. In such event, if
Borrower has not in fact made such payment, then each of the Lenders or L/C
Issuer, as the case may be, severally agrees to repay to Administrative Agent
forthwith on demand the amount so distributed to such Lender or L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to Administrative Agent, at the greater of the Federal Funds Rate and a
rate determined by Administrative Agent in accordance with banking industry
rules on interbank compensation, within one (1) Business Day. If and to the
extent Administrative Agent shall not return such funds to a Lender when due as
set forth in the preceding sentence, then such unpaid amounts shall accrue
interest, payable by Administrative Agent, at the Federal Funds Rate from the
due date until (but not including) the date on which Administrative Agent
returns such funds to such Lender.

 

A notice of Administrative Agent to any Lender or Borrower with respect to any
amount owing under this subsection (b) shall be conclusive, absent manifest
error.

 

52

 

 

(c)          Failure to Satisfy Conditions Precedent. If any Lender makes
available to Administrative Agent funds for any Loan to be made by such Lender
as provided in the foregoing provisions of this Article II, and such funds are
not made available to Borrower by Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article V are not satisfied or
waived in accordance with the terms hereof, then Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

 

(d)          Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Swing Line Loans and/or in
Letters of Credit and to make payments pursuant to Section 11.04(d) are several
and not joint. The failure of any Lender to make any Loan, to fund any
participation or to make any payment under Section 11.04(d) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(d).

 

(e)          Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.13        Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Committed Loans made by it, or the
participations in Swing Line Loans or L/C Obligations held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Committed Loans and
subparticipations in Swing Line Loans or L/C Obligations of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:

 

(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
immediately restored to the extent of such recovery, without interest; and

 

(ii)           the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.16, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in Swing Line Loans or L/C Obligations to
any assignee or participant, other than an assignment to Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply).

 

53

 

  

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14        Extension of Maturity Date.

 

(a)          Request for Extension. Parent and Borrower may, by written notice
to Administrative Agent (who shall promptly notify the Lenders) not earlier than
ninety (90) days and not later than sixty (60) days prior to the Initial
Maturity Date, request that the Initial Maturity Date be extended to the
Extended Maturity Date.

 

(b)          Effectiveness of Extension. If so extended, then the Initial
Maturity Date shall be extended to the Extended Maturity Date, effective as of
the Initial Maturity Date or such earlier date that Administrative Agent shall
have determined that the Borrower shall have met the conditions set forth
herein, (the “Extension Effective Date”) subject further to the Borrower’s
continued satisfaction of such conditions as of the Initial Maturity Date as set
forth below. Administrative Agent, Parent, and Borrower shall promptly confirm
to the Lenders such extension. As a condition precedent to such extension, (i)
Parent and Borrower shall deliver to Administrative Agent a certificate of each
Loan Party dated as of the Extension Effective Date (in sufficient copies for
each Lender) signed by a Responsible Officer of each Loan Party (A) providing
evidence satisfactory to Administrative Agent that each Loan Party has taken all
necessary action to authorize such extension and (B) in the case of Parent and
Borrower, certifying that, before and after giving effect to such extension, (I)
the representations and warranties contained in the Loan Documents are true and
correct in all material respects on and as of the Extension Effective Date and
(as applicable) the Initial Maturity Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Section 2.14, the representations and
warranties contained in Section 6.05(b) shall be deemed to refer to the
most-recent statements furnished pursuant to Section 7.01(b), and (II) no
Default exists before or after giving effect to such extension; and (ii)
Borrower shall have paid to Administrative Agent, for the account of each
Lender, an extension fee in an amount equal to twenty basis points (0.20%) times
such Lender’s Commitment.

 

(c)          Conflicting Provisions. This Section shall supersede any provisions
in Section 11.01 to the contrary.

 

54

 

 

2.15        Increase in Commitments.

 

(a)          Election to Increase. Provided there exists no Default, upon notice
to Administrative Agent (which shall promptly notify the Lenders), Parent and
Borrower may from time to time, request an increase in the Aggregate Commitments
to an amount not exceeding $250,000,000 (less the amount of any permanent
reductions in the Aggregate Commitments pursuant to Sections 2.06(a)) either by
designating another bank or financial institution not theretofore a Lender to
become a Lender (such designation to be effective only with the prior written
consent of the Administrative Agent and the L/C Issuer and the Swing Line
Lender, which consents will not be unreasonably withheld, conditioned or
delayed) and/or by agreeing with an existing Lender or Lenders that such
Lender’s Commitment shall be increased; provided that (i) any such election for
an increase by such other bank or financial institution not theretofore a Lender
shall be in a minimum amount of $10,000,000 in any one instance, (ii) Parent and
Borrower may make a maximum of two (2) such requests, and (iii) no Lender shall
have any obligation to increase its Commitment hereunder. Upon execution and
delivery by the Borrower and such Lender or other bank or financial institution
of an instrument in form and substance reasonably satisfactory to the
Administrative Agent to effect such increase, including, as required, a new or
amended Note, such existing Lender shall have a Commitment as therein set forth
or such bank or financial institution shall become a Lender with a Commitment as
therein set forth and all the rights and obligations of a Lender with such a
Commitment hereunder.

 

(b)          Effective Date. If the Aggregate Commitments are increased in
accordance with this Section 2.15, then Administrative Agent, Parent, and
Borrower shall determine the effective date (the “Increase Effective Date”).
Administrative Agent shall promptly notify Parent, Borrower, and the Lenders of
the Increase Effective Date.

 

(c)          Conditions to Effectiveness of Increase. As a condition precedent
to such increase, Parent and Borrower shall deliver to Administrative Agent a
certificate dated as of the Increase Effective Date (in sufficient copies for
each Lender) signed by a Responsible Officer of Parent or Borrower (on behalf of
each Loan Party) (i) certifying and attaching the resolutions adopted by such
Parent and Borrower (on behalf of each Loan Party) approving or consenting to
such increase, and (ii) certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article VI and the
other Loan Documents are true and correct in all material respects on and as of
the Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.15, the representations and warranties contained
in Section 6.05(b) shall be deemed to refer to the most-recent statements
furnished pursuant to Section 7.01(b), and (B) no Default exists. Borrower shall
prepay any Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Commitments under this Section 2.15.

 

(d)          Conflicting Provisions. This Section shall supersede any provisions
in Section 2.13 or 11.01 to the contrary.

 

55

 

 

2.16        Cash Collateral.

 

(a)          Certain Credit Support Events. Upon the request of Administrative
Agent or L/C Issuer if (i) L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, Borrower shall, in each case,
within two (2) Business Days Cash Collateralize the then Outstanding Amount of
all L/C Obligations. At any time that there shall exist a Defaulting Lender,
within five (5) Business Days of the request of Administrative Agent, the Swing
Line Lender or L/C Issuer, Borrower shall deliver to Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.17(a)(iv), Section 11.13, and any Cash Collateral provided
by the Defaulting Lender).

 

(b)          Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, interest-bearing deposit accounts at RBS. Borrower, and to the extent
provided by any Lender, such Lender, hereby grants to (and subjects to the
control of) Administrative Agent, for the benefit of Administrative Agent, L/C
Issuer and the Lenders (including the Swing Line Lender), and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.16(c). If at any time Administrative Agent determines that Cash Collateral is
subject to any right or claim of any Person other than Administrative Agent as
herein provided, or that the total amount of such Cash Collateral is less than
the applicable Fronting Exposure and other obligations secured thereby, Borrower
or the relevant Defaulting Lender will, within five (5) Business Days after
demand by Administrative Agent, pay or provide to Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.

 

(c)          Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.16 or
Sections 2.03, 2.05, 2.17 or 9.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

 

(d)          Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following:

 

(i)           the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 11.06(b)(vi))), or

 

(ii)          Administrative Agent’s good faith determination that there exists
excess Cash Collateral; provided that (x) that Cash Collateral furnished by or
on behalf of a Loan Party shall not be released during the continuance of a
Default or Event of Default (and following application as provided in this
Section 2.16 may be otherwise applied in accordance with Section 9.03), and (y)
the Person providing Cash Collateral and L/C Issuer or the Swing Line Lender may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

 

56

 

 

2.17        Defaulting Lenders.

 

(a)          Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)           Waivers and Amendments. That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 11.01.

 

(ii)          Reallocation of Payments. Any payment of principal, interest, fees
or other amounts received by Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise, and including any amounts made available to
Administrative Agent by that Defaulting Lender pursuant to Section 11.08), shall
be applied at such time or times as may be reasonably determined by
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to Administrative Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by that Defaulting Lender to L/C Issuer
or Swing Line Lender hereunder; third, if so determined by Administrative Agent
or requested by L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as Borrower may request (so
long as no Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by Administrative Agent; fifth, if so
determined by Administrative Agent and Borrower, to be held in an interest
bearing deposit account and released in order to satisfy obligations of that
Defaulting Lender to fund Loans under this Agreement; sixth, to the payment of
any amounts owing to the Lenders, Swing Line Lender, or L/C Issuer as a result
of any judgment of a court of competent jurisdiction obtained by any Lender,
Swing Line Lender, or L/C Issuer against that Defaulting Lender as a result of
that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Event of Default exists, to the payment of any amounts
owing to Borrower as a result of any judgment of a court of competent
jurisdiction obtained by Borrower against that Defaulting Lender as a result of
that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in Section
5.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of and L/C Borrowings owed to, all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of or L/C Borrowings
owed to, that Defaulting Lender. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.17(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.

 

57

 

 

(iii)         Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any unused fee pursuant to Section 2.09 for any period during which that
Lender is a Defaulting Lender (and Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) pursuant to Section 2.09 for any period during which that
Lender is a Defaulting Lender and the Borrower shall (A) except to the extent
Borrower has provided Cash Collateral with respect to such Defaulting Lender’s
Fronting Exposure, be required to pay to the Swing Line Lender, as applicable,
the amount of such fee allocable to its Fronting Exposure arising from that
Defaulting Lender and (B) not be required to pay the remaining amount of such
fee that otherwise would have been required to have been paid to that Defaulting
Lender, and (y) shall be limited in its right to receive Letter of Credit Fees
as provided in Section 2.03(h).

 

(iv)         Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit pursuant to Section 2.03,
or Swing Line Loans pursuant to Section 2.04, the “Applicable Percentage” of
each non-Defaulting Lender shall be computed without giving effect to the
Commitment of that Defaulting Lender; provided that (i) each such reallocation
shall be given effect only if, at the date the applicable Lender becomes a
Defaulting Lender, no Event of Default exists; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit or Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Commitment of that non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the Committed Loans of that Lender.

 

(b)         Defaulting Lender Cure. If Borrower, Administrative Agent, Swing
Line Lender, and L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender,
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as Administrative Agent
may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit or Swing Line Loans to be held on a pro rata
basis by the Lenders in accordance with their Applicable Percentages (without
giving effect to Section 2.17(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of Borrower while that
Lender was a Defaulting Lender; and provided, further, that, except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

58

 

 

2.18        Guaranties. Pursuant to the Parent Guaranty, Parent shall
unconditionally Guarantee in favor of Administrative Agent and Lenders the full
payment and performance of the Obligations. Pursuant to the Subsidiary Guaranty
or an addendum thereto in the form attached to the Subsidiary Guaranty, Parent
and Borrower shall cause each Subsidiary Guarantor to execute a Subsidiary
Guaranty unconditionally guarantying in favor of Administrative Agent and
Lenders the full payment and performance of the Obligations.

 

Article III.
Taxes, Yield Protection and Illegality

 

3.01        Taxes.

 

(a)          Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes.

 

(i)           Any and all payments by or on account of any obligation of
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require Borrower or
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by Borrower or
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.

 

(ii)          If Borrower or Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) Administrative
Agent or Borrower, as applicable, shall withhold or make such deductions as are
determined by Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B)
Administrative Agent or Borrower, as applicable, shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with the Code, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes or Other Taxes, the sum payable by Borrower
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section) Administrative Agent, Lender or L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such withholding or deduction been made.

 

59

 

 

(b)          Payment of Other Taxes by Borrower. Without limiting the provisions
of subsection (a) above, Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

 

(c)          Tax Indemnifications.

 

(i)           Without limiting the provisions of subsection (a) or (b) above,
Borrower shall, and does hereby, indemnify Administrative Agent, each Lender and
L/C Issuer, and shall make payment in respect thereof within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by
Borrower or Administrative Agent or paid by Administrative Agent, such Lender or
L/C Issuer, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. Borrower shall also, and does hereby,
indemnify Administrative Agent, and shall make payment in respect thereof within
10 days after demand therefor, for any amount which a Lender or L/C Issuer for
any reason fails to pay indefeasibly to Administrative Agent as required by
clause (ii) of this subsection. A certificate as to the amount of any such
payment or liability delivered to Borrower by a Lender or L/C Issuer (with a
copy to Administrative Agent), or by Administrative Agent on its own behalf or
on behalf of a Lender or L/C Issuer, shall be conclusive absent manifest error.

 

(ii)          Without limiting the provisions of subsection (a) or (b) above,
each Lender and L/C Issuer shall, and does hereby, indemnify Borrower and
Administrative Agent, and shall make payment in respect thereof within ten (10)
days after demand therefor, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for Borrower or Administrative
Agent) incurred by or asserted against Borrower or Administrative Agent by any
Governmental Authority as a result of the failure by such Lender or L/C Issuer,
as the case may be, to deliver, or as a result of the inaccuracy, inadequacy or
deficiency of, any documentation required to be delivered by such Lender or L/C
Issuer, as the case may be, to Borrower or Administrative Agent pursuant to
subsection (e). Each Lender and L/C Issuer hereby authorizes Administrative
Agent to set off and apply any and all amounts at any time owing to such Lender
or L/C Issuer, as the case may be, under this Agreement or any other Loan
Document against any amount due to Administrative Agent under this clause (ii).
The agreements in this clause (ii) shall survive the resignation and/or
replacement of Administrative Agent, any assignment of rights by, or the
replacement of, a Lender or L/C Issuer, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

60

 

 

(d)         Evidence of Payments. Upon request by Borrower or Administrative
Agent, as the case may be, after any payment of Taxes by Borrower or by
Administrative Agent to a Governmental Authority as provided in this Section
3.01, Borrower shall deliver to Administrative Agent or Administrative Agent
shall deliver to Borrower, as the case may be, the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of any return required by Laws to report such payment or other evidence of
such payment reasonably satisfactory to Borrower or Administrative Agent, as the
case may be.

 

(e)         Status of Lenders; Tax Documentation.

 

(i)           Each Lender shall deliver to Borrower and to Administrative Agent,
at the time or times prescribed by applicable Laws or when reasonably requested
by Borrower or Administrative Agent, such properly completed and executed
documentation prescribed by applicable Laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit
Borrower or Administrative Agent, as the case may be, to determine (A) whether
or not payments made hereunder or under any other Loan Document are subject to
Taxes, (B) if applicable, the required rate of withholding or deduction, and (C)
such Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.

 

(ii)          Without limiting the generality of the foregoing, if Borrower is
resident for tax purposes in the United States,

 

(A)      any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to Borrower and Administrative
Agent executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by Borrower or Administrative Agent as will enable Borrower or
Administrative Agent, as the case may be, to determine whether or not such
Lender is subject to backup withholding or information reporting requirements;
and

 

(B)       each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to Borrower
and Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of
Borrower or Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

 

(1)          executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

 

61

 

 

(2)          executed originals of Internal Revenue Service Form W-8ECI,

 

(3)          executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

 

(4)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of Internal Revenue Service Form W-8BEN, or

 

(5)          executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit Borrower or Administrative Agent to
determine the withholding or deduction required to be made.

 

(iii)          Each Lender shall promptly (A) notify Borrower and Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that
Borrower or Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

 

(f)          Treatment of Certain Refunds. Unless required by applicable Laws,
at no time shall Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or L/C Issuer, or have any obligation to
pay to any Lender or L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or L/C Issuer, as the case may be. If
Administrative Agent, any Lender or L/C Issuer determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by Borrower or with respect to which Borrower has
paid additional amounts pursuant to this Section, it shall pay to Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by Borrower under this Section with respect to the
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses incurred by Administrative Agent, such Lender or L/C Issuer, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that Borrower,
upon the request of Administrative Agent, such Lender or L/C Issuer, agrees to
repay the amount paid over to Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to Administrative Agent,
such Lender or L/C Issuer in the event Administrative Agent, such Lender or L/C
Issuer is required to repay such refund to such Governmental Authority. This
subsection shall not be construed to require Administrative Agent, any Lender or
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to Borrower or any other Person.

 

62

 

 

3.02        Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to Borrower through
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by Administrative Agent without reference
to the Eurodollar Rate component of the Base Rate, in each case until such
Lender notifies Administrative Agent and Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x)
Borrower shall, upon demand from such Lender (with a copy to Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, Borrower shall also pay accrued interest on the amount so prepaid or
converted.

 

3.03        Inability to Determine Rates. If Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, then Administrative Agent will promptly so notify Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
Administrative Agent (upon the instruction of Required Lenders) revokes such
notice. Upon receipt of such notice, Borrower may revoke any pending request for
a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans in the amount specified therein.

 

63

 

 

3.04        Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)          Increased Costs Generally. If any Change in Law shall:

 

(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
L/C Issuer;

 

(ii)          subject any Lender or L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or L/C Issuer in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or L/C
Issuer); or

 

(iii)         impose on any Lender or L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or L/C Issuer, then Borrower will pay to such Lender or
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or L/C Issuer, as the case may be, for such additional
costs incurred or reduction suffered. 

 



64

 





(b)           Capital Requirements. If any Lender or L/C Issuer determines that
any Change in Law affecting such Lender or L/C Issuer or any Lending Office of
such Lender or such Lender’s or L/C Issuer’s holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or L/C Issuer’s capital or on the capital of such Lender’s or
L/C Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by L/C Issuer, to a
level below that which such Lender or L/C Issuer or such Lender’s or L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or L/C Issuer’s policies and the policies of
such Lender’s or L/C Issuer’s holding company with respect to capital adequacy),
then from time to time Borrower will pay to such Lender or L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
L/C Issuer or such Lender’s or L/C Issuer’s holding company for any such
reduction suffered.

 

(c)           Certificates for Reimbursement. A certificate of a Lender or L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to Borrower shall be
conclusive absent manifest error. Borrower shall pay such Lender or L/C Issuer,
as the case may be, the amount shown as due on any such certificate within
fifteen (15) days after receipt thereof.

 

(d)           Delay in Requests. Failure or delay on the part of any Lender or
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or L/C Issuer’s right to
demand such compensation, provided that Borrower shall not be required to
compensate a Lender or L/C Issuer pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than nine
(9) months prior to the date that such Lender or L/C Issuer, as the case may be,
notifies Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or L/C Issuer’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-(9-)month period referred to above
shall be extended to include the period of retroactive effect thereof).

 

(e)           Reserves on Eurodollar Rate Loans. Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided that Borrower shall have received at least ten (10) days’ prior notice
(with a copy to Administrative Agent) of such additional interest from such
Lender. If a Lender fails to give notice ten (10) days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable ten
(10) days from receipt of such notice.

 

3.05       Compensation for Losses. Upon demand of any Lender (with a copy to
Administrative Agent) from time to time, Borrower shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:

 



65

 



 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by Borrower;
or

 

(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by Borrower
pursuant to Section 11.13;

 

excluding any loss of anticipated profits and including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06        Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or Borrower is required to pay any additional
amount to any Lender, L/C Issuer, or any Governmental Authority for the account
of any Lender or L/C Issuer pursuant to Section 3.01, or if any Lender gives a
notice pursuant to Section 3.02, then such Lender or L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender or L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or L/C Issuer, as the case may be, to any material unreimbursed cost or
expense and would not otherwise be materially disadvantageous to such Lender or
L/C Issuer, as the case may be. Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or L/C Issuer in connection with any
such designation or assignment.

 

(b)           Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, then Borrower may replace such Lender in accordance with Section
11.13.

 



66

 



 

3.07           Survival. All of Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of Administrative Agent.

 

Article IV.
Borrowing Base

 

4.01           Initial Borrowing Base. As of the Closing Date, the Borrowing
Base shall consist of the Initial Borrowing Base Properties.

 

4.02           Changes in Borrowing Base Calculation. Each change in the
Borrowing Base shall be effective upon receipt of a new Borrowing Base Report
pursuant to Section 7.02(b); provided that any increase in the Borrowing Base
reflected in such Borrowing Base Report shall not become effective until (a) the
first (1st) Business Day following admission of any new Borrowing Base Property,
and (b) the fifth (5th) Business Day following delivery of the new Borrowing
Base Report in all other instances, and provided, further, that any change in
the Borrowing Base as a result of the admission of an Acceptable Property into
the Borrowing Base pursuant to Section 4.03 shall be effective upon the date
that such Acceptable Property is admitted into the Borrowing Base.

 

4.03           Requests for Admission into Borrowing Base. Borrower shall
provide Administrative Agent with a written request for an Acceptable Property
to be admitted into the Borrowing Base. Such request shall be accompanied by the
following information regarding such Acceptable Property (the “Property
Information”) including the following, in each case reasonably acceptable to
Administrative Agent: (a) a general description of such Acceptable Property’s
location, market, and amenities; (b) a property description; (c) UCC searches
related to the applicable Property Owner and the owners of the Equity Interests
of such Property Owner; (d) the documents and information with respect to such
Acceptable Property listed in Section 4.11; (e) a Borrowing Base Report setting
forth in reasonable detail the calculations required to establish the amount of
the Borrowing Base with such Acceptable Property included in the Borrowing Base;
(f) a Compliance Certificate setting forth in reasonable detail the calculations
required to show that the Parent and Borrower will be in compliance with the
terms of this Agreement with the inclusion of such Acceptable Property included
the calculation of the Borrowing Base; and (g) such other customary information
reasonably requested by Administrative Agent as shall be necessary in order for
Administrative Agent to determine whether such Acceptable Property is eligible
to be a Borrowing Base Property. Upon the reasonable request of any Lender,
Administrative Agent shall deliver to any such Lender all Property Information
and other information delivered by Borrower to Administrative Agent under this
Section 4.03.

 

4.04           Eligibility. In order for an Acceptable Property to be eligible
for inclusion in the Borrowing Base, such Acceptable Property shall satisfy the
following unless otherwise approved by the Required Lenders:

 

  (a)           all Property Information with respect to such Acceptable
Property shall be reasonably acceptable to Administrative Agent;

 



67

 



 

(b)           no Material Title Defect with respect to such Acceptable Property
shall exist;

 

(c)           such Acceptable Property shall have reasonably satisfactory access
to public utilities;

 

(d)           the admission of such Acceptable Property into the Borrowing Base
shall not breach any obligation of the Borrower under any Contractual
Obligation;

 

(e)           the Acceptable Environmental Report with respect to such
Acceptable Property shall not reveal any Material Environmental Event; and

 

(f)           the property condition report with respect to such Acceptable
Property shall not reveal any material defects.

 

4.05         Approval of Borrowing Base Properties. Each Acceptable Property
shall be subject to Administrative Agent’s approval for admission into the
Borrowing Base. Administrative Agent hereby approves all Initial Borrowing Base
Properties for admission into the Borrowing Base.

 

4.06         Liens on Borrowing Base Properties. An Acceptable Property shall
not be admitted into the Borrowing Base until: (a) the Borrower and any
applicable Pledgors shall have executed and delivered (or caused to be executed
and delivered) a Subsidiary Guaranty and a Pledge Agreement covering the Equity
Interests with respect to the applicable Property Owner and such Property
Owner’s general partner, if such Property Owner is a limited partnership; and
(c) Borrower shall have delivered to Administrative Agent all of the Property
Information listed in Section 4.11.

 

4.07         Notice of Admission of New Borrowing Base Properties. If, after the
date of this Agreement, an Acceptable Property meets all the requirements to be
included in the Borrowing Base set forth in this Article IV, then Administrative
Agent shall notify Borrower and Lenders in writing (a) that such Acceptable
Property is admitted into the Borrowing Base, and (b) of any changes to the
Borrowing Base as a result of the admission of such Acceptable Property into the
Borrowing Base.

 

4.08         RESERVED.

 

4.09         Release of Borrowing Base Property. The Borrower shall provide the
Administrative Agent with no less than five (5) Business Days written notice of
any proposed sale, refinancing or other permanent disposition of any Borrowing
Base Property, and in connection therewith, Administrative Agent shall release
such Borrowing Base Property from the Borrowing Base and any and all Liens in
the Equity Interests of the applicable Property Owner or individually related to
such Property Owner granted pursuant to the Security Documents and, where
appropriate, release such Property Owner from the Subsidiary Guaranty; provided
that no Default exists before and after giving effect thereto (other than
Defaults solely with respect to such Borrowing Base Property that would no
longer exist after giving effect to the release of such Borrowing Base Property
from the Borrowing Base) and the Release Condition shall be satisfied; provided,
further, that Administrative Agent shall have no obligation to release any such
Liens or obligations without a Borrowing Base Report setting forth in reasonable
detail the calculations required to establish the amount of the Borrowing Base
without such Borrowing Base Property and a Compliance Certificate setting forth
in reasonable detail the calculations required to show that Parent and Borrower
are in compliance with the terms of this Agreement without the inclusion of such
Borrowing Base Property in the calculation of the Borrowing Base and the various
financial covenants set forth herein, in each case as of the date of such
release and after giving effect to any such release. In addition, to the extent
the Administrative Agent has received a Subsidiary Guaranty and/or Equity
Interest collateral with respect to any Company or Property which does not own,
directly or indirectly, a Borrowing Base Property, provided no Default is then
in existence, the Administrative Agent will release such Subsidiary Guaranty
and/or Equity Interest collateral upon the request of the Borrower in connection
with any sale or financing not prohibited under this Agreement or the creation
of any joint venture Investment not prohibited hereunder.

 



68

 



 

4.10         Exclusion Events. Each of the following events shall be an
“Exclusion Event” with respect to a Borrowing Base Property:

 

(a)           such Borrowing Base Property suffers a Material Environmental
Event after the date of this Agreement which the Administrative Agent
determines, acting reasonably and in good faith, materially impairs the
Borrowing Base Asset Value or marketability of such Borrowing Base Property;

 

(b)           Administrative Agent determines that such Borrowing Base Property
has suffered a Material Property Event after the date such Property was admitted
into the Borrowing Base (or in the case of an uninsured Casualty, in respect of
such Borrowing Base Property, is reasonably likely to become a Material Property
Event) which the Administrative Agent determines, acting reasonably and in good
faith, materially impairs the Borrowing Base Asset Value or marketability of
such Borrowing Base Property;

 

(c)           (i) any default by any Property Owner, as tenant under any
applicable Acceptable Ground Lease, in the observance or performance of any
material term, covenant, or condition of any applicable Acceptable Ground Lease
on the part of such Property Owner to be observed or performed and said default
is not cured following the expiration of any applicable grace and notice periods
therein provided, or (ii) the leasehold estate created by any applicable
Acceptable Ground Lease shall be surrendered or (iii) any applicable Acceptable
Ground Lease shall cease to be in full force and effect or (iv) any applicable
Acceptable Ground Lease shall be terminated or canceled for any reason or under
any circumstances whatsoever, or any of the material terms, covenants or
conditions of any applicable Acceptable Ground Lease shall be modified, changed,
supplemented, altered, or amended in any manner not otherwise permitted
hereunder without the consent of Administrative Agent; and

 

(d)           The Improvements have been damaged (ordinary wear and tear
excepted) and not repaired or are the subject of any pending or, to any Loan
Party’s knowledge, threatened Condemnation or adverse zoning proceeding, except
as could not reasonably be expected to cause a Material Property Event.

 



69

 



 

After the occurrence of any Exclusion Event, Administrative Agent, at the
direction of Required Lenders in their sole discretion, shall have the right at
any time and from time to time to notify Borrower (the “Exclusion Notice”) that,
effective ten (10) Business Days after the giving of such notice and for so long
as such circumstance exists, such Property shall no longer be considered a
Borrowing Base Property for purposes of determining the Borrowing Base.
Borrowing Base Properties which have been subject to an Exclusion Event may, at
Borrower’s request, be released from the Borrowing Base; provided that such
release shall be subject to the conditions for release set forth in Section
4.09.

 

If Administrative Agent delivers an Exclusion Notice and such Exclusion Event no
longer exists, then Borrower may give Administrative Agent written notice
thereof (together with reasonably detailed evidence of the cure of such
condition) and such Borrowing Base Property shall, effective with the delivery
by Borrower of the next Borrowing Base Report, be considered a Borrowing Base
Property for purposes of calculating the Borrowing Base as long as such
Borrowing Base Property meets all the requirements to be included in the
Borrowing Base set forth in this Article IV. Any Property that is excluded from
the Borrowing Base pursuant to this Section 4.10 may subsequently be reinstated
as a Borrowing Base Property, even if an Exclusion Event exists, upon such terms
and conditions as Required Lenders may approve.

 

4.11         Documentation Required with Respect to Borrowing Base Properties.
Borrower shall deliver, or shall cause the applicable Property Owner to deliver,
each of the following with respect to each Acceptable Property to be admitted to
the Borrowing Base:

 

(a)           UCC-1 financing statements which shall have been furnished for
filing in all filing offices that Administrative Agent may reasonably require;

 

(b)           if such Acceptable Property is held pursuant to an Acceptable
Ground Lease, true and correct copies of such Acceptable Ground Lease and any
Guarantees thereof; and (ii) to the extent required by Administrative Agent or
the Required Lenders in their reasonable discretion, recognition agreements and
estoppel certificates executed by the lessor under such Acceptable Ground Lease,
in form and content reasonably satisfactory to Administrative Agent or the
Required Lenders, as applicable;

 

(c)           a true and correct rent roll for such Acceptable Property; and

 

(d)           a current property conditions report performed by an engineer
reasonably satisfactory to Administrative Agent.

 

Upon the reasonable request of any Lender, Administrative Agent shall deliver to
any such Lender all information delivered by Borrower, or the applicable
Property Owner, to Administrative Agent under this Section 4.11.

 

Article V.
Conditions Precedent to Credit Extensions

 

5.01        Conditions of Initial Credit Extension. The obligation of L/C
Issuer, Swing Line Lender, and each Lender to make its initial Credit Extension
hereunder is subject to satisfaction of the following conditions precedent:

 



70

 



 

(a)           Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to Administrative Agent and each of the Lenders:

 

(i)           executed counterparts of this Agreement, the Guaranties, and the
applicable Pledge Agreements, sufficient in number for distribution to
Administrative Agent, each Lender, and Borrower;

 

(ii)          a Note executed by Borrower in favor of each Lender requesting a
Note;

 

(iii)         such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party;

 

(iv)         such documents and certifications as Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so would not have a Material Adverse Effect;

 

(v)         a favorable opinion of legal counsel to the Loan Parties and local
counsel to the Loan Parties in the jurisdictions in which the Initial Borrowing
Base Properties are located, in each case, addressed to Administrative Agent and
each Lender, as to matters concerning due formation and applicable good standing
of the Loan Parties and the due execution and enforceability of the Loan
Documents;

 

(vi)        a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;

 

(vii)       a certificate signed by a Responsible Officer of Borrower certifying
(A) that the conditions specified in Sections 5.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Pro Forma Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;

 



71

 



 

(viii)       a duly completed Borrowing Base Report and Compliance Certificate
as of the Closing Date, signed by a Responsible Officer of Borrower;

 

(ix)           the Property Information with respect to each of the Initial
Borrowing Base Properties;

 

(x)           evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect; and

 

(xi)         such other customary assurances, certificates, documents, consents
or opinions as Administrative Agent, Swing Line Lender, L/C Issuer or Required
Lenders reasonably may require.

 

(b)           Any fees required to be paid on or before the Closing Date shall
have been paid.

 

(c)           Unless waived by Administrative Agent, Borrower shall have paid
all fees, charges and disbursements of counsel to Administrative Agent (directly
to such counsel if requested by Administrative Agent) to the extent invoiced
prior to the Closing Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between Borrower and Administrative Agent).

 

Notwithstanding anything to the contrary set forth herein, or in any other Loan
Document, the completion of the conditions to effectiveness of this Agreement
occurred on July 26, 2012. Each Loan Party, each Lender and Administrative Agent
hereby acknowledge and agree that, notwithstanding the immediately preceding
sentence, this Agreement and the other Loan Documents shall be deemed to be
effective as of July 20, 2012.

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

5.02           Conditions to all Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension (other than a Committed Loan
Notice requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

 



72

 



 

(a)           The representations and warranties of Borrower and each other Loan
Party contained in Article VI or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects (except to the
extent that any such representation and warranty is qualified as to
“materiality,” “Material Adverse Effect” or similar language, in which case it
shall be true and correct in all respects (after giving effect to any such
qualification)) on and as of the date of such Credit Extension; provided, if any
such representations and warranties specifically refer to an earlier date, they
shall be true and correct in all material respects (except to the extent that
any such representation and warranty is qualified as to “materiality,” “Material
Adverse Effect” or similar language, in which case it shall be true and correct
in all respects (after giving effect to any such qualification)) as of such
earlier date; provided, further, that, for purposes of this Section 5.02, the
representations and warranties contained in Section 6.05(b) shall be deemed to
refer to the most recent statements furnished pursuant to Section 7.01(b).

 

(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

 

(c)           Administrative Agent and, if applicable, Swing Line Lender or L/C
Issuer shall have received a Request for Credit Extension in accordance with the
requirements hereof.

 

(d)           After giving effect to such proposed Credit Extension, the Total
Outstandings do not exceed the Available Loan Amount.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 5.02(a),
(b), and (d) have been satisfied on and as of the date of the applicable Credit
Extension.

 

Article VI.
Representations and Warranties

 

Each of Parent and Borrower represents and warrants to Administrative Agent and
the Lenders that:

 

6.01           Existence, Qualification and Power; Compliance with Laws. Parent,
Borrower and each Subsidiary Guarantor (a) is duly organized or formed, validly
existing and, as applicable, in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) in the case of
the Loan Parties, execute, deliver, and perform its obligations under the Loan
Documents to which it is a party, and (c) is duly qualified and is licensed and,
as applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c) to the extent that failure to do so would not have a
Material Adverse Effect.

 



73

 



 

6.02        Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

 

6.03        Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document except for
those that have been obtained, taken or made, as the case may be, and those
specified herein.

 

6.04        Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as enforcement may be
limited by Debtor Relief Laws or general equitable principles relating to or
limiting creditors’ rights generally.

 

6.05        Financial Statements; No Material Adverse Effect.

 

(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of Parent as of the date thereof and their results of operations for each period
covered thereby in accordance with GAAP consistently applied throughout the each
period covered thereby, except as otherwise expressly noted therein; and (iii)
show all material indebtedness and other liabilities, direct or contingent, of
Parent as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness.

 

(b)           The most recent unaudited consolidated and consolidating balance
sheets of Parent delivered pursuant to Section 7.01(b) (it being acknowledged
that, as of the Closing Date, no such balance sheets or statements have been so
delivered), and the related consolidated and consolidating statements of income
or operations, consolidated shareholders’ equity and cash flows for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of
Parent as of the date thereof and its results of operations for the period
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.

 



74

 



 

(c)           The consolidated and consolidating pro forma balance sheets of
Parent as of the Closing Date, and the related consolidated and consolidating
pro forma statements of income for the portion of the fiscal year then ended
(the “Pro Forma Financial Statements”), certified by the chief financial officer
or treasurer of Parent, copies of which have been furnished to each Lender,
fairly present the consolidated and consolidating pro forma financial condition
of Parent as of such date and the consolidated and consolidating pro forma
results of operations of Parent for the period ended on such date, all in
accordance with GAAP.

 

(d)           From and after the date of the Audited Financial Statements, and
thereafter, from and after the date of the most recent financial statements
delivered pursuant to Section 7.01(a) or 7.01(b), there has been no event or
circumstance, either individually or in the aggregate, that has had or would
have a Material Adverse Effect.

 

6.06         Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the actual knowledge of any Company without independent
investigation, threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Company or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby, or
(b) except as specifically disclosed in Schedule 6.06, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
and there has been no adverse change in the status, or financial effect on any
Company, of the matters described on Schedule 6.06.

 

6.07         No Default. No Company is in default under or with respect to any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing.

 

6.08         Ownership of Property; Liens; Equity Interests. Each Property Owner
has good record and marketable title in fee simple to, or valid leasehold
interests in, all Borrowing Base Properties necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each applicable Property Owner has good record and marketable
fee simple title (or, in the case of Acceptable Ground Leases, a valid
leasehold) to the Borrowing Base Property owned by such Property Owner, subject
only to Liens permitted by Section 8.01. All of the outstanding Equity Interests
in each Property Owner have been validly issued, are fully paid and
nonassessable and are owned by the applicable Pledgors free and clear of all
Liens (other than Liens permitted by Section 8.01).

 

6.09         Environmental Compliance.

 

(a)           The Companies conduct in the ordinary course of business a review
of the effect of existing Environmental Laws and claims alleging potential
liability or responsibility for violation of any Environmental Law on their
respective businesses, operations and properties, and as a result thereof Parent
and Borrower have reasonably concluded that, except as specifically disclosed in
Schedule 6.09, such Environmental Laws and claims could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 



75

 



 

(b)           To the best of the Borrower’s knowledge, without independent
investigation, and except as otherwise may be disclosed in any Environmental
Assessment, or as may be indicated in an Environmental Report delivered to
Administrative Agent and except to the extent the same could not reasonably be
expected to have a Material Adverse Effect: (i) no Borrowing Base Property has
been used (A) for landfilling, dumping, or other waste or Hazardous Material
disposal activities or operations in violation of Environmental Laws, or (B) for
generation, storage, use, sale, treatment, processing, or recycling of any
Hazardous Material, in violation of Environmental Laws, or for any other use
that has resulted in Contamination; (ii) there is no Hazardous Material, storage
tank (or similar vessel) whether underground or otherwise, sump or well
currently on any Property; (iii) no Company has received any written notice of,
or has actual knowledge of, any Environmental Claim or any completed, pending,
proposed or threatened investigation or inquiry concerning the presence or
release of any Hazardous Material on any Property or concerning whether any
condition, use or activity on any Property is in violation of any Environmental
Requirement; (iv) the present conditions, uses, and activities on each Property
do not violate any Environmental Requirement and the use of any Property which
any Company (and each tenant and subtenant) makes and intends to make of any
Property complies and will comply with all applicable Environmental
Requirements; (v) no Property appears on the National Priorities List, any
federal or state “superfund” or “superlien” list, or any other list or database
of properties maintained by any local, state, or federal agency or department
showing properties which are known to contain or which are suspected of
containing a Hazardous Material; (vi) no Company has ever applied for and been
denied environmental impairment liability insurance coverage relating to any
Property; (vii) no Company has, nor, to any Company’s knowledge, have any
tenants or subtenants, obtained any permit or authorization to construct,
occupy, operate, use, or conduct any activity on any Property by reason of any
Environmental Requirement; and (viii) to any Company’s knowledge, there are no
underground or aboveground storage tanks on such Property.

 

(c)           Even though a Loan Party may have provided Administrative Agent
with an Environmental Report or other environmental report or assessment
together with other relevant information regarding the environmental condition
of the Borrowing Base Properties, Borrower acknowledges and agrees that
Administrative Agent is not accepting the Borrowing Base Properties hereunder
based solely on that report, assessment, or information. Rather Administrative
Agent has relied on the assessments, reports, and representations and warranties
of Borrower in this Agreement and Administrative Agent is not waiving any of its
rights and remedies in the environmental provisions of this Agreement, or any
other Loan Document.

 

6.10         Insurance. The properties of the Loan Parties are insured with
financially sound and reputable insurance companies not Affiliates of any Loan
Party, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Loan Parties operate.

 

6.11         Taxes. The Companies have filed all material Federal, state and
other tax returns and reports required to be filed, and have paid all material
Federal, state and other taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP or which would not result in a Material Adverse
Effect. There is no proposed tax assessment against any Company that would, if
made, have a Material Adverse Effect.

 



76

 



 

6.12        ERISA Compliance.

 

(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws. Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under Section
401(a) of the Code and the trust related thereto has been determined by the
Internal Revenue Service to be exempt from federal income tax under Section
501(a) of the Code, or an application for such a letter is currently being
processed by the Internal Revenue Service. To the best knowledge of Parent and
Borrower, nothing has occurred that would prevent or cause the loss of such
tax-qualified status. Parent and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

 

(b)           There are no pending or, to the best knowledge of Parent and
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that would have a Material Adverse Effect.
There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would have a
Material Adverse Effect.

 

(c)           (i)            No ERISA Event has occurred, and neither Parent nor
any ERISA Affiliate is aware of any fact, event or circumstance that would
constitute or result in an ERISA Event with respect to any Pension Plan; (ii)
Parent and each ERISA Affiliate has met all applicable requirements under the
Pension Funding Rules in respect of each Pension Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained; (iii) as of the most-recent valuation date for any Pension Plan,
the funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher and neither Parent nor any ERISA Affiliate knows of any
facts or circumstances that would cause the funding target attainment percentage
for any such plan to drop below 60% as of the most-recent valuation date; (iv)
neither Parent nor any ERISA Affiliate has incurred any liability to the PBGC
other than for the payment of premiums, and there are no premium payments which
have become due that are unpaid; (v) neither Parent nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or Section
4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the plan
administrator thereof nor by the PBGC, and no event or circumstance has occurred
or exists that would cause the PBGC to institute proceedings under Title IV of
ERISA to terminate any Pension Plan, in each case, that would result in a
liability, individually, or in the aggregate, in excess of the Threshold Amount.

 



77

 



 

6.13        Subsidiaries; Equity Interests. As of the Closing Date, Parent and
Borrower have no Subsidiaries other than those specifically disclosed in Part
(a) of Schedule 6.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by a Company in the amounts specified on Part (a) of Schedule 6.13 free
and clear of all Liens (other than Liens permitted by Section 8.01). As of the
Closing Date, neither Parent nor Borrower has any direct or indirect Equity
Interests in any other Person other than those specifically disclosed in Part
(b) of Schedule 6.13. All of the outstanding Equity Interests in each Property
Owner have been validly issued, are fully paid and nonassessable and are owned
by the applicable holders in the amounts specified on Part (c) of Schedule 6.13
free and clear of all Liens (other than Liens permitted by Section 8.01).

 

6.14        Margin Regulations; Investment Company Act.

 

(a)           Neither Parent nor Borrower is engaged and will not engage,
principally or as one of their important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.

 

(b)           None of Parent, Borrower, any Person Controlling Borrower, or any
other Company is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.

 

6.15        Disclosure. Parent and Borrower have disclosed to Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which any Company is subject, and all other matters known to
them, that, individually or in the aggregate, would have a Material Adverse
Effect. The reports, financial statements, certificates or other information
furnished (whether in writing or orally) by or on behalf of any Company to
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished), taken as a whole, do not contain any material
misstatement of fact or fail to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided that with respect to projected financial information,
Parent and Borrower represent only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time made.

 

6.16        Compliance with Laws. Each Company is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith, either individually or in the aggregate, would
not have a Material Adverse Effect.

 

6.17        Taxpayer Identification Number. As of the date hereof, each Loan
Party’s true and correct U.S. taxpayer identification number is set forth on
Schedule 11.02.

  

78

 



 

6.18           Intellectual Property; Licenses, Etc. Each Loan Party owns, or
possesses the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person except, in each case, where the failure to do so would not
have a Material Adverse Effect. To the best knowledge of each Loan Party, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by any Loan
Party infringes upon any rights held by any other Person except where such
infringement would not have a Material Adverse Effect. Except as specifically
disclosed in Schedule 6.18, no claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of each Loan Party, threatened,
which, either individually or in the aggregate, would have a Material Adverse
Effect.

 

6.19           Representations Concerning Leases. Borrower and the applicable
Property Owners have delivered true and correct copies of each rent roll as
required by Section 4.11(c).

 

6.20           Solvency. No Loan Party (a) has entered into the transaction or
executed this Agreement or any other Loan Document with the actual intent to
hinder, delay or defraud any creditor and (b) has not received reasonably
equivalent value in exchange for its obligations under the Loan Documents. After
giving effect to any Loan, the fair saleable value of each Loan Party’s assets
exceeds and will, immediately following the making of any such Loan, exceed such
Loan Party’s total liabilities, including subordinated, unliquidated, disputed
and contingent liabilities. No Loan Party’s assets constitute unreasonably small
capital to carry out its business as conducted or as proposed to be conducted,
nor will its assets constitute unreasonably small capital immediately following
the making of any Loan. No Loan Party intends to incur debt and liabilities
(including contingent liabilities and other commitments) beyond its ability to
pay such debt and liabilities as they mature (taking into account the timing and
amounts of cash to be received by such Loan Party and the amounts to be payable
on or in respect of obligations of such Loan Party). No petition under any
Debtor Relief Laws has been filed against any Loan Party in the last seven (7)
years, and neither Borrower nor any other Loan Party in the last seven (7) years
has ever made an assignment for the benefit of creditors or taken advantage of
any insolvency act for the benefit of debtors. No Loan Party is contemplating
either the filing of a petition by it under any Debtor Relief Laws or the
liquidation of all or a major portion of its assets or property, and no Loan
Party has knowledge of any Person contemplating the filing of any such petition
against it or any other Loan Party.

 

6.21           REIT Status of Parent. Parent elected to qualify as a REIT
commencing with its taxable year ending December 31, 2011 and will maintain such
status each taxable year thereafter.

 

6.22           Labor Matters. There is (a) no significant unfair labor practice
complaint pending against any Company or, to the best of each Company’s
knowledge, threatened in writing against any Company, before the National Labor
Relations Board, and no significant grievance or significant arbitration
proceeding arising out of or under any collective bargaining agreement is
pending on the date hereof against any Company or, to best of any Company’s
knowledge, threatened in writing against any Company which, in either case,
would result in a Material Adverse Effect, and (b) no significant strike, labor
dispute, slowdown or stoppage is pending against any Company or, to the best of
any Company’s knowledge, threatened in writing against any Company which would
result in a Material Adverse Effect.

 



79

 



 

6.23         Ground Lease Representation.

 

(a)           The applicable Property Owner has delivered to Administrative
Agent true and correct copies of each Acceptable Ground Lease as required by
Section 4.11(b).

 

(b)           Each Acceptable Ground Lease is in full force and effect.

 

6.24         Borrowing Base Properties. To Borrower’s knowledge and except where
the failure of any of the following to be true and correct would not have a
Material Adverse Effect:

 

(a)           Each Borrowing Base Property complies with all Laws, including all
subdivision and platting requirements, without reliance on any adjoining or
neighboring property. No Loan Party has received any notice or claim from any
Person that a Borrowing Base Property, or any use, activity, operation, or
maintenance thereof or thereon, is not in compliance with any Law, and has no
actual knowledge of any such noncompliance except as disclosed in writing to
Administrative Agent;

 

(b)           The Loan Parties have not directly or indirectly conveyed,
assigned, or otherwise disposed of, or transferred (or agreed to do so) any
development rights, air rights, or other similar rights, privileges, or
attributes with respect to a Borrowing Base Property, including those arising
under any zoning or property use ordinance or other Laws;

 

(c)           All utility services necessary for the use of each Borrowing Base
Property and the operation thereof for their intended purpose are available at
each Borrowing Base Property;

 

(d)           The current use of each Borrowing Base Property complies in all
material respects with all applicable zoning ordinances, regulations, and
restrictive covenants affecting such Borrowing Base Property, all use
restrictions of any Governmental Authority having jurisdiction have been
satisfied; and

 

(e)           No Borrowing Base Property is the subject of any pending or, to
any Loan Party’s knowledge, threatened Condemnation or material adverse zoning
proceeding.

 

6.25         Patriot Act and Other Specified Laws.

 

(a) To the extent applicable, each Loan Party is in compliance, in all material
respects, with the (i) Trading with the Enemy Act, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V) and any other enabling legislation or executive order
relating thereto, and (ii) the Act. No part of the proceeds of the Loans will be
used, directly or indirectly, in violation in any material respect of the United
States Foreign Corrupt Practices Act of 1977. No Loan Party is engaged in or has
engaged in any course of conduct that could reasonably be expected to subject
any of its properties to any Lien, seizure or other forfeiture under any
criminal law, racketeer influenced and corrupt organizations or other similar
criminal laws. No Loan Party is named on the list of Specially Designated
Nationals and Blocked Persons maintained by the United States Department of
Treasury Office of Foreign Assets Control.

 



80

 



 

(b)            No Loan Party (i) is a Person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) engages in any dealings or transactions prohibited by
Section 2 of such Executive Order, or, to the knowledge of the Borrower after
due inquiry, is otherwise associated with any such Person in any manner that
violates such Section 2 and (iii) is a Person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.

 

Article VII.
Affirmative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (excluding contingent indemnification obligations to the
extent no unsatisfied claim giving rise thereto has been asserted) shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding:

 

7.01        Financial Statements. Each of Parent and Borrower shall deliver to
Administrative Agent and each Lender, in form and detail reasonably satisfactory
to Administrative Agent and Required Lenders:

 

(a)           as soon as available, but in any event within ninety (90) days
after the end of each fiscal year of Parent (or, if earlier, fifteen (15) days
after the date required to be filed with the SEC) (commencing with the fiscal
year ended December 31, 2012), a consolidated and consolidating balance sheet of
Parent as at the end of such fiscal year, and the related consolidated and
consolidating statements of income or operations, consolidated changes in
shareholders’ equity, and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit, and such consolidating
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of Parent to the effect that such statements
are fairly stated in all material respects when considered in relation to the
consolidated financial statements of Parent;

 



81

 



 

(b)           as soon as available, but in any event within forty five (45) days
after the end of each of the first three (3) fiscal quarters of each fiscal year
of Parent (or, if earlier, five (5) days after the date required to be filed
with the SEC) (commencing with the fiscal quarter ended June 30, 2011), a
consolidated and consolidating balance sheet of Parent as at the end of such
fiscal quarter, the related consolidated and consolidating statements of income
or operations for such fiscal quarter and for the portion of Parent’s fiscal
year then ended, and the related consolidated changes in shareholders’ equity,
and cash flows for the portion of Parent’s fiscal year then ended, in each case
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of Parent as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of Parent
in accordance with GAAP, subject only to normal year-end audit adjustments and
the absence of footnotes and such consolidating statements to be certified by
the chief executive officer, chief financial officer, treasurer or controller of
Parent to the effect that such statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
Parent; and

 

(c)           concurrently with the delivery of the financial statements
referred to in Sections 7.01(a) and (b), (i) a statement of all income and
expenses in connection with each Borrowing Base Property, and (ii) for any
Borrowing Base Property subject to more than one (1) Lease Agreement, a rent
roll, each certified in writing as true and correct by Responsible Officer of
Parent together with a status report regarding the leasing activities with
respect to the Borrowing Base Properties and copies of any leases executed
during the prior calendar quarter.

 

As to any information contained in materials furnished pursuant to Section 7.02,
Parent and Borrower shall not be separately required to furnish such information
under clause (a) or (b) above, but the foregoing shall not be in derogation of
the obligation of Parent and Borrower to furnish the information and materials
described in clauses (a) and (b) above at the times specified therein.

 

7.02        Certificates; Other Information. Each of Parent and Borrower shall
deliver to Administrative Agent and each Lender, in form and detail reasonably
satisfactory to Administrative Agent and Required Lenders:

 

(a)           concurrently with the delivery of the financial statements
referred to in Sections 7.01(a) and (b), a duly completed Compliance Certificate
signed by the chief executive officer, chief financial officer, treasurer or
controller of Borrower (which delivery may, unless Administrative Agent or a
Lender requests executed originals, be by electronic communication including fax
or email and shall be deemed to be an original authentic counterpart thereof for
all purposes);

 



82

 



 

(b)           concurrently with the delivery of the financial statements
referred to in Sections 7.01(a) and (b), upon the admission of an Acceptable
Property into the Borrowing Base, and upon the removal of any Property from the
Borrowing Base, a duly completed Borrowing Base Report signed by the chief
executive officer, chief financial officer, treasurer or controller of Borrower
(which delivery may, unless Administrative Agent or a Lender requests executed
originals, be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes);

 

(c)           promptly after any request by Administrative Agent, copies of any
detailed audit opinions or review reports submitted to the board of directors
(or the audit committee of the board of directors) of Parent by independent
accountants in connection with the accounts or books of Parent;

 

(d)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of Parent, and copies of all annual, regular, periodic and
special reports and registration statements which Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to
Administrative Agent pursuant hereto;

 

(e)           as soon as reasonably practicable, but in any event not later than
fifteen (15) days prior to the end of each fiscal year of Parent, an annual
budget for Parent, on a consolidated basis prepared by Parent in the ordinary
course of its business;

 

(f)           promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of Parent or Borrower pursuant
to the terms of any indenture, loan or credit or similar agreement and not
otherwise required to be furnished to the Lenders pursuant to Section 7.01 or
any other clause of this Section 7.02;

 

(g)           promptly, and in any event within five (5) Business Days after
receipt thereof by Parent or Borrower, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any material investigation or other material
inquiry by such agency regarding financial or other operational results of any
Company unless restricted from doing so by such agency;

 

(h)          simultaneously with any Disposition, notice of such Disposition ];
and

 

(i)           promptly, such additional information regarding the business,
financial or corporate affairs of Parent or Borrower or any Borrowing Base
Property, or compliance with the terms of the Loan Documents, as Administrative
Agent or any Lender may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 7.01(a) or (b) or Section
7.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which Parent and Borrower
posts such documents, or provides a link thereto on Parent and Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or (ii)
on which such documents are posted on Parent and Borrower’s behalf on an
Internet or intranet website, if any, to which each Lender and Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by Administrative Agent). Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by Parent and Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 



83

 



 

Parent and Borrower hereby acknowledge that (a) Administrative Agent and/or the
Lead Arranger will make available to the Lenders and L/C Issuer materials and/or
information provided by or on behalf of Parent and Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to Parent, Borrower or
their Affiliates, or the respective Equity Interests of any of the foregoing,
and who may be engaged in investment and other market-related activities with
respect to such Persons’ Equity Interests. Parent and Borrower hereby agree that
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” Parent and Borrower shall be deemed to
have authorized Administrative Agent, Lead Arranger, L/C Issuer and the Lenders
to treat such Borrower Materials as not containing any material non-public
information with respect to Parent and Borrower or their Equity Interests for
purposes of United States Federal and state securities laws (provided that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) Administrative Agent and the Lead Arranger
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

 

7.03        Notices. Each of Parent and Borrower shall, upon becoming aware of
same, promptly notify Administrative Agent who shall notify each Lender:

 

(a)           of the occurrence of any Default;

 

(b)           of any matter that has resulted or could reasonably be expected to
have a Material Adverse Effect;

 

(c)           of the occurrence of any ERISA Event which has resulted or would
result in liabilities of any Company in an aggregate amount in excess of the
Threshold Amount;

 

(d)           of any material litigation, arbitration or governmental
investigation or proceeding instituted or threatened in writing against any
Borrowing Base Property, and which could reasonably be expected to have a
Material Adverse Effect;

 

(e)           of any actual or threatened in writing Condemnation of any portion
of any Borrowing Base Property, and which could reasonably be expected to have a
Material Adverse Effect;

 



84

 



 

(f)           of any Casualty with respect to any Borrowing Base Property to the
extent such notice is required pursuant to Section 7.13(b);

 

(g)           of any material permit, license, certificate or approval required
with respect to any Borrowing Base Property lapses or ceases to be in full force
and effect or claim from any person that any Borrowing Base Property, or any
use, activity, operation or maintenance thereof or thereon, is not in compliance
with any Law except to the extent that the same would not result in a Material
Adverse Effect; and

 

(h)           of any material change in accounting policies or financial
reporting practices by any Company, including any determination by Borrower
referred to in Section 2.10(b).

 

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of Parent and Borrower setting forth details of the
occurrence referred to therein and stating what action Parent and/or Borrower
has taken and proposes to take with respect thereto. Each notice pursuant to
Section 7.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 

7.04           Payment of Obligations. Each of Parent and Borrower shall, and
shall cause each other Loan Party to, pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including: (a) all tax
liabilities, assessments and governmental charges or levies upon a Loan Party or
its properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by such Loan Party; (b) all lawful claims which,
if unpaid, would by law become a Lien upon its property other than Liens of the
type permitted under Sections 8.01(a) through (g); and (c) all Indebtedness, as
and when due and payable except, in each case, where the failure to do so would
not result in a Material Adverse Effect.

 

7.05           Preservation of Existence, Etc. Each of Parent and Borrower
shall, and shall cause each other Loan Party to (a) preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 8.03; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so would not have a
Material Adverse Effect; and (c) preserve or renew all of its IP Rights, the
non-preservation of which would have a Material Adverse Effect.

 

7.06           Maintenance of Properties. Each of Parent and Borrower shall, and
shall cause each other Company to (a) maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition except to the extent the failure to do so would
not result in a Material Adverse Effect; (b) make all necessary repairs thereto
and renewals and replacements thereof except where the failure to do so would
not have a Material Adverse Effect; (c) use the standard of care typical in the
industry in the operation and maintenance of its (i) Borrowing Base Properties,
and, (ii) as to its other Properties except where the failure to do so would not
have a Material Adverse Effect; and (d) keep the Borrowing Base Properties in
good order, repair, operating condition, and appearance, causing all necessary
repairs, renewals, replacements, additions, and improvements to be promptly
made, and not allow any of the Borrowing Base Properties to be misused, abused
or wasted or to deteriorate (ordinary wear and tear excepted) except where the
failure to do so would not have a Material Adverse Effect.

 



85

 



 

7.07           Maintenance of Insurance. Each of Parent and Borrower shall, and
shall cause each other Company to, maintain with financially sound and reputable
insurance companies not Affiliates of any Company, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons.

 

7.08           Compliance with Laws. Each of Parent and Borrower shall, and
shall cause each other Subsidiary Guarantor to, comply in all material respects
with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith would not have a Material Adverse Effect.

 

7.09           Books and Records. Each of Parent and Borrower shall, and shall
cause each other Company to: (a) maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of each Company, as the case may be; and (b) maintain such
books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
any Company, as the case may be.

 

7.10           Inspection Rights. Subject to the rights of tenants, each of
Parent and Borrower shall, and shall cause each other Loan Party to, permit
representatives and independent contractors of Administrative Agent and each
Lender to visit and inspect and photograph any Borrowing Base Property and any
of its other properties, to examine its corporate, financial and operating
records, and all recorded data of any kind or nature, regardless of the medium
of recording including all software, writings, plans, specifications and
schematics, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its officers all at the expense of Borrower
and at such reasonable times during normal business hours, upon reasonable
advance notice to the applicable Loan Party and no more often than once in any
period of twelve (12) consecutive months unless an Event of Default has occurred
and is continuing; provided that when an Event of Default has occurred and is
continuing Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of Borrower at any time during normal business hours and without advance
notice, subject to the rights of tenants. Any inspection or audit of the
Borrowing Base Properties or the books and records, including recorded data of
any kind or nature, regardless of the medium of recording including software,
writings, plans, specifications and schematics of any Loan Party, or the
procuring of documents and financial and other information, by Administrative
Agent on behalf of itself or on behalf of Lenders shall be for Administrative
Agent’s and Lenders’ protection only, and shall not constitute any assumption of
responsibility to any Loan Party or anyone else with regard to the condition,
construction, maintenance or operation of the Borrowing Base Properties nor
Administrative Agent’s approval of any certification given to Administrative
Agent nor relieve any Loan Party of Borrower’s or any other Loan Party’s
obligations.

 



86

 



 

7.11         Use of Proceeds. Each of Parent and Borrower shall, and shall cause
each other Company to, use the proceeds of the Credit Extensions (a) to
refinance the obligations of the Companies under existing facilities, (b) to
finance the acquisition of Properties, (c) to pay operating and leasing expenses
with respect to its Properties, and (d) for general corporate purposes, in each
case, not in contravention of any Law or of any Loan Document.

 

7.12         Environmental Matters. Each of Parent and Borrower shall, and shall
cause each other Loan Party to:

 

(a)           Violations; Notice to Administrative Agent. Use reasonable efforts
to:

 

(i)           Keep the Borrowing Base Properties free of Contamination;

 

(ii)           Promptly deliver to Administrative Agent a copy of each report
pertaining to any Property or to any Loan Party prepared by or on behalf of such
Loan Party pursuant to a material violation of any Environmental Requirement;
and

 

(iii)           As soon as practicable advise Administrative Agent in writing of
any Environmental Claim or of the discovery of any Contamination on any
Borrowing Base Property, as soon as any Loan Party first obtains knowledge
thereof, including a description of the nature and extent of the Environmental
Claim and/or Hazardous Material and all relevant circumstances.

 

7.13        RESERVED

 

7.14        Ground Leases. Solely with respect to Borrowing Base Property, each
of Parent and Borrower shall, and shall cause each other Loan Party to:

 

(a)           Diligently perform and observe in all material respects all of the
terms, covenants, and conditions of any Acceptable Ground Lease as tenant under
such Acceptable Ground Lease; and

 

(b)           Promptly notify Administrative Agent of (i) the giving to the
applicable Property Owner of any notice of any default by such Property Owner
under any Acceptable Ground Lease and deliver to Administrative Agent a true
copy of each such notice within five (5) Business Days of such Property Owner’s
receipt thereof, and (ii) any bankruptcy, reorganization, or insolvency of the
landlord under any Acceptable Ground Lease or of any notice thereof, and deliver
to Administrative Agent a true copy of such notice within five (5) Business Days
of the applicable Property Owner’s receipt;

 

(c)           Exercise any individual option to extend or renew the term of an
Acceptable Ground Lease upon demand by Administrative Agent made at any time
within thirty (30) days prior to the last day upon which any such option may be
exercised, and each applicable Property Owner hereby expressly authorizes and
appoints Administrative Agent as its attorney-in-fact to exercise any such
option in the name of and upon behalf of such Property Owner, which power of
attorney shall be irrevocable and shall be deemed to be coupled with an
interest.

 



87

 



 

If the applicable Property Owner shall default in the performance or observance
of any term, covenant, or condition of any Acceptable Ground Lease on the part
of such Property Owner and shall fail to cure the same prior to the expiration
of any applicable cure period provided thereunder, then Administrative Agent
shall have the right, but shall be under no obligation, to pay any sums and to
perform any act or take any action as may be appropriate to cause all of the
terms, covenants, and conditions of such Acceptable Ground Lease on the part of
such Property Owner to be performed or observed on behalf of such Property
Owner, to the end that the rights of such Property Owner in, to, and under such
Acceptable Ground Lease shall be kept unimpaired and free from default. If the
landlord under any Acceptable Ground Lease shall deliver to Administrative Agent
a copy of any notice of default under such Acceptable Ground Lease, then such
notice shall constitute full protection to Administrative Agent for any action
taken or omitted to be taken by Administrative Agent, in good faith, in reliance
thereon.

 

7.15        Borrowing Base Properties.

 

(a)           Except where the failure to comply with any of the following would
not have a Material Adverse Effect, each of Parent and Borrower shall, and shall
use commercially reasonable efforts to cause each other Loan Party or the
applicable tenant, to:

 

(b)           Pay all real estate and personal property taxes, assessments,
water rates or sewer rents, ground rents, maintenance charges, impositions, and
any other charges, including vault charges and license fees for the use of
vaults, chutes and similar areas adjoining any Borrowing Base Property, now or
hereafter levied or assessed or imposed against any Borrowing Base Property or
any part thereof (except those which are being contested in good faith by
appropriate proceedings diligently conducted).

 

(c)           Promptly pay (or cause to be paid) when due all bills and costs
for labor, materials, and specifically fabricated materials incurred in
connection with any Borrowing Base Property (except those which are being
contested in good faith by appropriate proceedings diligently conducted), and in
any event never permit to be created or exist in respect of any Borrowing Base
Property or any part thereof any other or additional Lien or security interest
other than Liens permitted by Section 8.01.

 

(d)           Operate the Borrowing Base Properties in a good and workmanlike
manner and in all material respects in accordance with all Laws in accordance
with such Loan Party’s prudent business judgment.

 

(e)           Cause each other Loan Party to, to the extent owned and controlled
by a Loan Party, preserve, protect, renew, extend and retain all material rights
and privileges granted for or applicable to each Borrowing Base Property.

 



88

 



 

7.16        Subsidiary Guarantor Organizational Documents. Each of Parent and
Borrower shall, and shall cause each other Pledgor to, at its expense, maintain
the Organization Documents of each Subsidiary Guarantor in full force and
effect, without any cancellation, termination, amendment, supplement, or other
modification of such Organization Documents, except as explicitly required by
their terms (as in effect on the date hereof), except for amendments,
supplements, or other modifications that do not adversely affect the interests
of the Lenders under the applicable Pledge Agreement in any material respect,
and except for Organization Documents in respect of Equity Interests of
partnerships or limited liability companies that have been released from the
applicable Pledgor’s Pledge Agreement.

 

Article VIII.
Negative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (excluding contingent indemnification obligations to the
extent no unsatisfied claim giving rise thereto has been asserted) shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding:

 

8.01        Liens. Each of Parent and Borrower shall not, nor shall it permit
any other Loan Party to, directly or indirectly, create, incur, assume or suffer
to exist any Lien upon any Collateral other than, with respect to the Borrowing
Base Properties, the following:

 

(a)           Liens pursuant to any Loan Document;

 

(b)           Liens existing on the date hereof and listed on Schedule 8.01;

 

(c)           Liens for taxes not yet due and payable or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

 

(d)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than thirty (30) days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;

 

(e)           easements, rights-of-way, restrictions, restrictive covenants,
encroachments, protrusions and other similar encumbrances affecting real
property disclosed in the Title Insurance Policies and which, in the aggregate,
are not substantial in amount, and which do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;

 

(f)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 9.01(i);

 



89

 



 

(g)           the rights of tenants under leases or subleases not interfering
with the ordinary conduct of business of such Person;

 

(h)           Liens securing obligations in the nature of personal property
financing leases for furniture, furnishings or similar assets, Capital Leases
Obligations and other purchase money obligations for fixed or capital assets;
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness, (ii) the obligations secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition, and (iii) with respect to
Capital Leases, such Liens do not at any time extend to or cover any assets
other than the assets subject to such Capital Leases;

 

(i)           Liens securing obligations in the nature of the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety bonds (other than bonds related to judgments or litigation),
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(j)           such other title and survey exceptions as Administrative Agent has
approved in writing in Administrative Agent’s reasonable discretion; and

 

(k)           and, with respect to all other Collateral, Liens described in
clauses (a) and (c) above.

 

8.02        Investments. Neither Parent nor Borrower shall have and shall not
permit the Companies’ to have any Investments other than:

 

(a)           Investments in the form of cash or Cash Equivalents;

 

(b)           Investments existing on the date hereof and set forth on Schedule
6.13;

 

(c)           advances to officers, directors and employees of the Borrower and
Subsidiaries for travel, entertainment, relocation and analogous ordinary
business purposes;

 

(d)           Investments of the Guarantor and the Borrower in the form of
Equity Interests and investments of the Borrower in any wholly-owned Subsidiary,
and Investments of Borrower directly in, or of any wholly-owned Subsidiary in
another wholly-owned Subsidiary which owns, real property assets which are
functional retail, hotel, industrial, manufacturing, warehouse/distribution
and/or office properties located within the United States, provided in each case
the Investments held by Borrower or Subsidiary are in accordance with the
provisions of this Section 8.02 other than this Section 8.02(d);

 

(e)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business;

 



90

 



 

(f)           Investments in non-wholly owned Subsidiaries and Unconsolidated
Affiliates not to at any time exceed twenty (20%) of Total Asset Value;

 

(g)           Investments in mortgages and mezzanine loans not to at any time
exceed fifteen percent (15%) of Total Asset Value;

 

(h)           Investments in unimproved land holdings not to at any time exceed
five percent (5%) of Total Asset Value;

 

(i)           Investments in Construction in Progress not to at any time exceed
five percent (5%) of Total Asset Value;

 

(j)           Investments by the Parent for the redemption, conversion,
exchange, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Equity Interests of Parent or
Borrower now or hereafter outstanding to the extent permitted under Section 8.05
below; and

 

Provided, that the aggregate Investments of the types described in clauses (f)
through (i) above shall not at any time exceed twenty-five percent (25%) of
Total Asset Value.

 

8.03         Fundamental Changes. Each of Parent and Borrower shall not, nor
shall it permit any other Loan Party to, directly or indirectly, merge,
dissolve, liquidate, consolidate with or into another Person, or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person, except that, so long as no Event of Default has occurred and is
continuing or would result therefrom:

 

(a)           any Loan Party (other Parent or Borrower) may merge with (i)
Parent or Borrower, provided that Parent or Borrower, as applicable, shall be
the continuing or surviving Person, or (ii) any other Loan Party, or (iii) any
other Person provided that, if it owns a Borrowing Base Property and is not the
surviving entity, then Borrower has complied with Section 4.09 to remove such
Borrowing Base Property from the Borrowing Base;

 

(b)           any Loan Party (other than Parent or Borrower) may Dispose of all
or substantially all of its assets (upon voluntary liquidation or otherwise) to
another Loan Party;

 

(c)           any Loan Party may Dispose of a Property owned by such Loan Party
in the ordinary course of business and for fair value; provided that if such
Property is a Borrowing Base Property, then Borrower shall have complied with
Section 4.09; and

 

(d)           Parent or Borrower may merge or consolidate with another Person so
long as either Parent or Borrower, as the case may be, is the surviving entity,
shall remain in pro forma compliance with the covenants set forth in Section
8.14 below after giving effect to such transaction, and Borrower obtains the
prior written consent in writing of the Required Lenders in their sole
discretion.

 



91

 



 

Nothing in this Section shall be deemed to prohibit the sale or leasing of
Property or portions of Property in the ordinary course of business.

 

8.04         Dispositions. Each of the Parent, the Borrower or any Loan Party
shall not make any Disposition or enter into any agreement to make any
Disposition, except:

 

(a)           Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;

 

(b)           Dispositions of inventory in the ordinary course of business;

 

(c)           Any other Dispositions of Properties or other assets in an arm’s
length transaction; provided that (i) if such Property is a Borrowing Base
Property, then Borrower shall have complied with Section 4.09 and (ii) the
Borrower and the Parent will remain in pro forma compliance with the covenants
set forth in Section 8.14 after giving effect to such transaction; and

 

(d)           Dispositions permitted by Section 8.03.

 

8.05         Restricted Payments. Each of Parent and Borrower shall not, nor
shall it permit any other Company to, directly or indirectly, declare or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, or issue or sell any Equity Interests,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

 

(a)           each Subsidiary may make Restricted Payments to Parent, Borrower,
and any other Person that owns an Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;

 

(b)           any Company may declare and make dividend payments or other
distributions payable solely in the common Equity Interests or other Equity
Interests of such Company including (i) “cashless exercises” of options granted
under any share option plan adopted by Parent, (ii) distributions of rights or
equity securities under any rights plan adopted by Borrower or Parent, and (iii)
distributions (or effect stock splits or reverse stock splits) with respect to
its Equity Interests payable solely in additional shares of its Equity
Interests;

 

(c)           Borrower and Parent may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common Equity Interests or other Equity
Interests;

 

(d)           Parent may and Borrower may make any Permitted Distributions;

 

(e)           Parent or Borrower may issue or sell Equity Interests; provided
that they remain in compliance with clause (a), in the case of Parent, and
clause (c), in the case of Borrower, of the definition of Change of Control;

 



92

 



 

(f)           Parent, Borrower and each Subsidiary may make cash payments in
lieu of the issuance of fractional shares representing insignificant interests
in connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests of Parent, Borrower or any
Subsidiary; and

 

(g)           Parent, Borrower and each Subsidiary may make Restricted Payments
in connection with the implementation of or pursuant to any retirement, health,
stock option and other benefit plans, bonus plans, performance-based incentive
plans, and other similar forms of compensation for the benefit of the directors,
officers and employees of Parent, Borrower and the Subsidiaries.

 

Notwithstanding the foregoing, notwithstanding the existence of any Default or
Event of Default, any Company may make such dividends and payments to the Parent
required in order for the Parent to be able to make, and the Parent shall be
permitted to make, any Permitted Distributions described in clause (a) (ii) and
(b)(ii) of the definition of Permitted Distributions.

 

8.06         Change in Nature of Business. Except for Investments permitted
under Section 8.02, each of Parent and Borrower shall not, nor shall it permit
any other Loan Party to, directly or indirectly, engage in any material line of
business substantially different from those lines of business conducted by the
Companies on the date hereof or any business substantially related or incidental
thereto.

 

8.07         Transactions with Affiliates. Each of Parent and Borrower shall
not, nor shall it permit any other Loan Party to, directly or indirectly, enter
into any transaction of any kind with any Affiliate of a Company, whether or not
in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to such Loan Party as would be obtainable by such
Company at the time in a comparable arm’s length transaction with a Person other
than an Affiliate, except:

 

(a)           reasonable and customary fees paid to, and indemnification
arrangements with, members of the board of directors (or similar governing body)
of any of the Loan Parties or the issuance of directors’ or nominees’ qualifying
shares;

 

(b)           compensation and indemnification arrangements for directors (or
equivalent), officers and employees of Parent, Borrower and the Subsidiaries,
including retirement, health, option and other benefit plans, bonuses,
performance-based incentive plans, and other similar forms of compensation, the
granting of Equity Interests to directors (or equivalent), officers and
employees of Parent, Borrower and the Subsidiaries in connection with the
implementation of any such arrangement, and the funding of any such arrangement;

 

(c)           Restricted Payments permitted under Section 8.05;

 

(d)           Investments permitted under Section 8.02(f);

 

(e)           transactions between or among the Borrower and the Subsidiaries
permitted under Section 8.03 not involving any other Affiliate.

 



93

 



 

8.08        Burdensome Agreements. Each of Parent and Borrower shall not, nor
shall it permit any other Loan Party to, directly or indirectly, enter into any
Contractual Obligation (other than this Agreement or any other Loan Document)
that directly or indirectly prohibits any Company from (a) creating or incurring
any Lien on any Borrowing Base Property unless simultaneously therewith, such
Borrowing Base Property is released from the Borrowing Base pursuant to Section
4.09, or (b) subject to rights of tenants under leases (i) that are approved in
writing by Administrative Agent, or (ii) that do not materially and adversely
affect Administrative Agent’s Liens on the applicable Borrowing Base Property or
Administrative Agent’s ability to exercise its rights and remedies with respect
to such Liens, transferring ownership of any Borrowing Base Property.

 

8.09        Use of Proceeds. Each of Parent and Borrower shall not, nor shall it
permit any other Company to, directly or indirectly, use the proceeds of any
Credit Extension, whether directly or indirectly, and whether immediately,
incidentally or ultimately, to purchase or carry margin stock (within the
meaning of Regulation U of the FRB) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

 

8.10        Borrowing Base Properties; Ground Leases. Each of Parent and
Borrower shall not, nor shall it permit any other Loan Party to, directly or
indirectly:

 

(a)           Use or occupy or conduct any activity on, or knowingly permit the
use or occupancy of or the conduct of any activity on any Borrowing Base
Properties by any tenant, in any manner which violates any Law or which
constitutes a public or private nuisance in any manner which would have a
Material Adverse Effect or which makes void, voidable, or cancelable any
insurance then in force with respect thereto or makes the maintenance of
insurance in accordance with Section 7.07 commercially unreasonable (including
by way of increased premium);

 

(b)           Without the prior written consent of Administrative Agent (which
consent shall not be unreasonably withheld or delayed), initiate or permit any
zoning reclassification of any Borrowing Base Property or seek any variance
under existing zoning ordinances applicable to any Borrowing Base Property or
use or knowingly permit the use of any Borrowing Base Property in such a manner
which would result in such use becoming a nonconforming use under applicable
zoning ordinances or other Laws;

 

(c)           Without the prior written consent of Administrative Agent (which
consent shall not be unreasonably withheld or delayed), (i) impose any material
easement, restrictive covenant, or encumbrance upon any Borrowing Base Property,
(ii) execute or file any subdivision plat or condominium declaration affecting
any Borrowing Base Property, or (iii) consent to the annexation of any Borrowing
Base Property to any municipality;

 

(d)           Do any act, or suffer to be done any act by any Company or any of
its Affiliates, which would reasonably be expected to materially decrease the
value of any Borrowing Base Property (including by way of negligent act);

 



94

 



 

(e)           Without the prior written consent of all the Lenders (which
consent shall not be unreasonably withheld or delayed), permit any drilling or
exploration for or extraction, removal or production of any mineral,
hydrocarbon, gas, natural element, compound or substance (including sand and
gravel) from the surface or subsurface of any Borrowing Base Property regardless
of the depth thereof or the method of mining or extraction thereof;

 

(f)           Allow there to be less than ten (10) Borrowing Base Properties;

 

(g)           Allow Borrowing Base Properties leased to tenants maintaining a
rating of BBB-/Baa3 or better to be less than twenty percent (40%) of the
aggregate Borrowing Base;

 

(h)           Without the prior consent of the Lenders (which consent shall not
be unreasonably withheld or delayed), surrender the leasehold estate created by
any Acceptable Ground Lease or terminate or cancel any Acceptable Ground Lease
or materially modify, change, supplement, alter, or amend any Acceptable Ground
Lease, either orally or in writing;

 

(i)           Enter into any Contractual Obligations related to any Borrowing
Base Property providing for the payment a management fee (or any other similar
fee) to anyone other than a Company if, with respect thereto, the Administrative
Agent has reasonably required that such fee be subordinated to the Obligations
in a manner satisfactory to Administrative Agent, and an acceptable
subordination agreement has not yet been obtained; or

 

(j)           Allow the Borrowing Base Asset Value to be less than Fifty Million
Dollars ($50,000,000.00).

 

8.11         RESERVED.

 

8.12         Environmental Matters. Each of Parent and Borrower shall not
knowingly directly or indirectly:

 

(a)           Cause, commit, permit, or allow to continue (i) any violation of
any Environmental Requirement by or with respect to any Borrowing Base Property
or any use of or condition or activity on any Borrowing Base Property, or (ii)
the attachment of any environmental Liens on any Borrowing Base Property, in
each case, that could reasonably be expected to have a Material Adverse Effect;
and

 

(b)           Place, install, dispose of, or release, or cause, permit, or allow
the placing, installation, disposal, spilling, leaking, dumping, or release of,
any Hazardous Material on any Borrowing Base Property in any manner that could
reasonably be expected to have a Material Adverse Effect. Any Hazardous Material
disclosed in the Acceptable Environmental Report or otherwise permitted pursuant
to any Lease affecting any Borrowing Base Property shall be permitted on any
Borrowing Base Property so long as such Hazardous Material is maintained in
compliance in all material respects with all applicable Environmental
Requirements.

 



95

 



 

(c)           Place or install, or allow the placing or installation of any
storage tank (or similar vessel) on any Borrowing Base Property except that any
storage tank (or similar vessel or any replacement thereof) disclosed in the
Acceptable Environmental Report or otherwise permitted pursuant to any Lease
affecting any Borrowing Base Property shall be permitted on any Borrowing Base
Property so long as such storage tank (or similar vessel) is maintained in
compliance in all material respects with all applicable Environmental
Requirements.

 

(d)           Use any Hazardous Material on any Borrowing Base Property except:
(i) as reasonably necessary in the ordinary course of business; (ii) in
compliance with applicable Environmental Requirements; and (iii) in such a
manner which could not reasonably be expected to have a Material Adverse Effect.

 

8.13         Negative Pledge; Indebtedness. Each of Parent and Borrower shall
not permit:

 

(a)           The Equity Interests of Borrower held by Parent to be subject to
any Lien.

 

(b)           Any Subsidiary (other than Parent or Borrower) that directly or
indirectly owns Equity Interests in any Subsidiary Guarantor to (i) incur any
Indebtedness (whether Recourse Indebtedness or Non-Recourse Indebtedness) (other
than Indebtedness listed on Schedule 8.13), (ii) provide Guarantees to support
Indebtedness (other than Indebtedness listed on Schedule 8.13), or (iii) have
its Equity Interests subject to any Lien or other encumbrance (other than in
favor of the Administrative Agent).

 

(c)           Any Property Owner that owns a Borrowing Base Property to (i)
incur any Indebtedness (whether Recourse Indebtedness or Non-Recourse
Indebtedness) or (ii) provide Guarantees to support Indebtedness (other than, in
each case, Indebtedness secured by Liens permitted by Section 8.01).

 

(d)           The Borrower to incur any Indebtedness (other than pursuant to
this Agreement) secured by any Lien on any Borrowing Base Property or Equity
Interest Collateral.

 

8.14         Financial Covenants. Parent shall not, directly or indirectly,
permit:

 

(a)           Maximum Leverage Ratio. The Consolidated Leverage Ratio to exceed,
from the Closing Date through January 30, 2014, sixty-five percent (65%), at any
time thereafter, sixty percent (60%).

 

(b)           Maximum Recourse Indebtedness. Recourse Indebtedness of the Parent
and the Borrower (excluding Indebtedness under this Agreement) to exceed twenty
percent (20%) of Total Asset Value of the Companies.

 

(c)           Minimum Fixed Charge Ratio. The ratio of the Parent’s Consolidated
Adjusted EBITDA to Consolidated Fixed Charges, for the fiscal quarter then
ended, to be equal to or less than 1.50 to 1.0.

 



96

 



 

(d)           Minimum Borrowing Base Interest Coverage Ratio. The Borrowing Base
Interest Coverage Ratio, for the fiscal quarter then ended, to be less than 1.65
to 1.0.

 

(e)           Secured Leverage Ratio. The Secured Leverage Ratio to exceed fifty
percent (50%).

 

(f)           Borrowing Base Asset Value Ratio. The Borrowing Base Asset Value
Ratio to be less than 1.67 to 1.0.

 

(g)           Minimum Tangible Net Worth. Tangible Net Worth of Parent, on a
consolidated basis, to be less than the sum of (i) $455,000,000.00, plus (ii)
eighty-five percent (85%) of net proceeds of any Equity Issuances received by
Parent or Borrower after the Closing Date (other than proceeds received within
ninety (90) days after the redemption, retirement or repurchase of ownership or
equity interests in Borrower or Parent, up to the amount paid by Borrower or
Parent in connection with such redemption, retirement or repurchase, where, for
the avoidance of doubt, the net effect is that neither Borrower nor Parent shall
have increased its Net Worth as a result of any such proceeds).

 

(h)           Variable Rate Indebtedness. The aggregate pro rata amount of the
Indebtedness (including the Obligations) of the Consolidated Group which is
Variable Rate Indebtedness shall not exceed twenty (20%) percent of the Total
Asset Value.

 

Article IX.
Events of Default and Remedies

 

9.01         Events of Default. Any of the following shall constitute an Event
of Default:

 

(a)           Non-Payment. Borrower or any other Loan Party fails to pay (i)
when and as required to be paid herein, any amount of principal of any Loan or
any L/C Obligation, or (ii) within five (5) days after the same becomes due, any
interest on any Loan or on any L/C Obligation due hereunder, except that there
shall be no grace period for interest due on the Maturity Date, or (iii) within
ten (10) days after notice from Administrative Agent, any other amount payable
to Administrative Agent, L/C Issuer, or any Lender hereunder or under any other
Loan Document except that there shall be no grace period for any amount due the
Maturity Date; or

 

(b)           Specific Covenants. Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Section 7.11 or Article VIII
(other than Sections 8.10 (a), (b), and (d), or 8.12) or Parent fails to perform
or observe any term, covenant or agreement contained in the Parent Guaranty or
any Subsidiary Guarantor fails to perform or observe any term, covenant or
agreement contained in the Subsidiary Guaranty; or

 

(c)           Other Covenants. Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Section 7.01, 7.02, 7.03, or
7.10 and such failure continues unremedied for ten (10) Business Days after such
failure has occurred; or

 



97

 



 

(d)           Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a), (b), or (c) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues unremedied for thirty (30) days after the earlier of notice
from Administrative Agent or the actual knowledge of the Loan Party, and in the
case of a default that cannot be cured within such thirty (30) day period
despite Borrower’s diligent efforts but is susceptible of being cured within
ninety (90) days of Borrower’s receipt of Administrative Agent’s original
notice, then Borrower shall have such additional time as is reasonably necessary
to effect such cure, but in no event in excess of ninety (90) days from
Borrower’s receipt of Administrative Agent’s original notice; or

 

(e)           Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made and shall not be
cured or remedied so that such representation, warranty, certification or
statement of fact is no longer incorrect or misleading in any material respect
within ten (10) days after the earlier of notice from Administrative Agent or
the actual knowledge of any Loan Party thereof; or

 

(f)           Cross-Default. (i) Any Company (A) fails to make any payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise), after the expiration of any applicable grace periods, in respect
of any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which any Company is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which any Company is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by such Company as a result
thereof is greater than the Threshold Amount; or

 



98

 



 

(g)           Insolvency Proceedings, Etc. Any Loan Party institutes or consents
to the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or

 

(h)           Inability to Pay Debts; Attachment. (i) Parent or Borrower becomes
unable to pay its debts as they become due, or any Loan Party admits in writing
its inability or fails generally to pay its debts as they become due, or (ii)
any writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Loan Party
and is not released, vacated or fully bonded within thirty (30) days after its
issue or levy; or

 

(i)           Judgments. There is entered against any Loan Party (i) one or more
final judgments or orders for the payment of money in an aggregate amount (as to
all such judgments or orders) exceeding $35,000,000.00 (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage), or (ii) any one or more non-monetary final judgments that
have, or would have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of sixty (60) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

 

(j)           ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would result in liability of any
Company under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the
PBGC in an aggregate amount in excess of the Threshold Amount, or (ii) Parent or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of the Threshold Amount; or

 

(k)           Invalidity of Loan Documents. Any Loan Document at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect in all material effects, or any Lien on a
material portion of the Collateral granted under any Security Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect and as to any such Lien, such
Lien remains outstanding for thirty (30) days’ notice from Administrative Agent;
or any Loan Party or any other Person contests in any manner the validity or
enforceability of any Loan Document or any Lien granted under any Security
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document or any Lien granted under any Security Document; or

 



99

 



 

(l)           Environmental Matters. The failure by the Consolidated Group to
remediate within the time period permitted by law or governmental order (or
within a reasonable time give the nature of the problem if no specific time
period has been given) material environmental problems related to properties
whose aggregate book values are in excess of $10,000,000 after all
administrative hearings and appeals have been concluded; or

 

(m)           REIT Status of Parent. Parent ceases to be treated as a REIT in
any taxable year after December 31, 2012; or

 

(n)           Change of Control. There occurs any Change of Control.

 

9.02         Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, Administrative Agent shall, at the request of, or may, with the
consent of, Required Lenders, take any or all of the following actions:

 

(a)           declare the commitment of each Lender (including the Swing Line
Lender) to make Loans and any obligation of L/C Issuer to make L/C Credit
Extensions to be terminated, whereupon such commitments and obligation shall be
terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by Borrower;

 

(c)           require that Borrower Cash Collateralize the L/C Obligations (in
an amount equal to the then Outstanding Amount thereof); and

 

(d)           exercise on behalf of itself, the Lenders and L/C Issuer all
rights and remedies available to it, the Lenders and L/C Issuer under the Loan
Documents;

 

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to Borrower under the Bankruptcy Code of the United States,
the obligation of each Lender to make Loans and any obligation of L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of Borrower to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of Administrative Agent or any
Lender.

 

9.03         Application of Funds. After the exercise of remedies provided for
in Section 9.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 9.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.16 and 2.17, be applied by Administrative Agent in the following
order:

 



100

 



 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, charges and
disbursements of counsel to Administrative Agent and amounts payable under
Article III) payable to Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders, Swing Line Lender, and L/C Issuer
(including fees, charges and disbursements of counsel to the respective Lenders,
Swing Line Lender, and L/C Issuer and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings,
Administrative Agent Advances, and other Obligations, ratably among the Lenders,
and L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Administrative Agent Advances, Swing Line Loans, and L/C
Borrowings, ratably among the Lenders, Swing Line Lender, and L/C Issuer in
proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to Administrative Agent for the account of L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
Borrower pursuant to Sections 2.03 and 2.16; and

 

Last, the balance, if any, after all of the Obligations have been paid in full,
to Borrower or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Swing Line Loans and/or Letters of Credit pursuant
to clause Fifth above shall be applied to satisfy drawings under such Swing Line
Loans and/or Letters of Credit as they occur. If any amount remains on deposit
as Cash Collateral after all Swing Line Loans and/or Letters of Credit have
either been fully drawn or expired, such remaining amount shall be promptly
applied to the other Obligations, if any, in the order set forth above.

 

Article X.
Administrative Agent

 

10.01       Appointment and Authority. Each of the Lenders, Swing Line Lender,
and L/C Issuer hereby irrevocably appoints RBS Citizens, N.A. to act on its
behalf as Administrative Agent hereunder and under the other Loan Documents and
authorizes Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
Administrative Agent, the Lenders, Swing Line Lender, and L/C Issuer, and
neither Borrower nor any other Company shall have rights as a third party
beneficiary of any of such provisions other than with respect to Section 10.06.

 



101

 



 

10.02       Rights as a Lender. The Person serving as Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not Administrative
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as Administrative Agent hereunder in its individual capacity. Such Person and
its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Company or other Affiliate thereof as if such Person were
not Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

10.03       Exculpatory Provisions. Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, Administrative
Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that Administrative
Agent is required to exercise as directed in writing by Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents), provided that Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose Administrative Agent to liability or that is contrary to
any Loan Document or applicable Law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Parent, Borrower or any of
their respective Affiliates that is communicated to or obtained by the Person
serving as Administrative Agent or any of its Affiliates in any capacity.

 

Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.01 and 9.02) or (ii) in the absence of its own gross
negligence or willful misconduct. Administrative Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given to Administrative Agent by Borrower, a Lender or L/C Issuer.

 

Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article V or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to Administrative Agent.

 



102

 



 

10.04       Reliance by Administrative Agent. Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. Administrative Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or L/C Issuer, Administrative Agent
may presume that such condition is satisfactory to such Lender or L/C Issuer
unless Administrative Agent shall have received notice to the contrary from such
Lender or L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. Administrative Agent may consult with legal counsel (who may
be counsel for Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

10.05       Delegation of Duties. Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of Administrative Agent
and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

 



103

 



 

10.06       Resignation of Administrative Agent.

 

(a)           Administrative Agent may at any time give notice of its
resignation to the Lenders, L/C Issuer, Parent and Borrower, and shall give such
notice upon the request of the Borrower if the Administrative Agent, in its
capacity as a Lender, is a Defaulting Lender. Upon receipt of any such notice of
resignation, Required Lenders shall have the right, with the consent of Parent
and Borrower (such consent not to be unreasonably withheld or delayed) so long
as no Event of Default exists, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation,
then the retiring Administrative Agent may on behalf of the Lenders, the Swing
Line Lender, and L/C Issuer, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if Administrative Agent shall
notify Parent, Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by
Administrative Agent on behalf of the Lenders, the Swing Line Lender, or L/C
Issuer under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through Administrative Agent shall
instead be made by or to each Lender the Swing Line Lender, and L/C Issuer
directly, until such time as Required Lenders appoint a successor Administrative
Agent as provided for above in this Section. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrower and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 11.04 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

(b)           Any resignation by RBS as Administrative Agent pursuant to this
Section10.6(a) shall also constitute its resignation as L/C Issuer and Swing
Line Lender. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) unless all outstanding Letters of Credit
are returned to the L/C Issuer, the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
L/C Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

 

(c)           Administrative Agent may be removed at the written direction of
the Required Lenders (which, at any time that there exists more than two
Lenders, shall be calculated without consideration to the Commitments of
Administrative Agent) to the extent the Administrative Agent is conclusively
shown to be grossly negligent in the performance of its material obligations
and/or duties hereunder or to have engaged in willful misconduct in the
performance of such obligations and/or duties.

 



104

 



 

10.07       Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and L/C Issuer acknowledges that it has, independently and without reliance upon
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
L/C Issuer also acknowledges that it will, independently and without reliance
upon Administrative Agent or any other Lender or any of their Related Parties
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

10.08       No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Syndication Agent, Lead Arranger listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as Administrative Agent, a Lender or L/C Issuer hereunder.

 

10.09       Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether Administrative Agent shall have made any demand on Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, L/C
Issuer and Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, L/C Issuer
and Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, L/C Issuer and Administrative Agent under Sections
2.03(i) and (j), 2.09 and 11.04) allowed in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, the Swing Line Lender, and L/C Issuer to make such payments to
Administrative Agent and, in the event that Administrative Agent shall consent
to the making of such payments directly to the Lenders, the Swing Line Lender,
and L/C Issuer, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Sections 2.09 and 11.04.

 

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender, the Swing
Line Lender, or L/C Issuer any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights of any Lender, the Swing
Line Lender, or L/C Issuer to authorize Administrative Agent to vote in respect
of the claim of any Lender, the Swing Line Lender, or L/C Issuer in any such
proceeding.

 



105

 



 

10.10       Collateral and Guaranty Matters. The Lenders, the Swing Line Lender,
and L/C Issuer irrevocably authorize Administrative Agent, at its option and in
its discretion,

 

(a)           to transfer or release any Lien on any Collateral (i) upon
termination of the Aggregate Commitments and payment and satisfaction in full of
all Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to Administrative Agent, the Swing
Line Lender, and L/C Issuer shall have been made), (ii) that is sold or to be
sold as part of or in connection with any sale permitted hereunder or under any
other Loan Document, (iii) subject to Section 11.01, if approved, authorized or
ratified in writing by Required Lenders, (iv) in accordance with the provisions
of Section 4.09, or (v) after foreclosure or other acquisition of title if
approved by Required Lenders;

 

(b)           to release any Subsidiary Guarantor from its obligations under any
Subsidiary Guaranty if such Person, or the limited partnership in which such
Person is the general partner, ceases to own a Borrowing Base Property; and

 

(c)           if all or any portion of the Collateral is acquired by foreclosure
or by deed in lieu of foreclosure, Administrative Agent shall take title to the
collateral in its name or by an Affiliate of Administrative Agent, but for the
benefit of all Lenders in their Applicable Percentages on the date of the
foreclosure sale or recordation of the deed in lieu of foreclosure.
Administrative Agent and all Lenders hereby expressly waive and relinquish any
right of partition with respect to any Collateral so acquired.

 

Upon request by Administrative Agent at any time, Required Lenders will confirm
in writing Administrative Agent’s authority to release or subordinate its
interest in particular types or items of property, or to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 10.10.

 

In its capacity, the Administrative Agent is a “representative” of the Lenders
within the meaning of the term “secured party” as defined in the New York
Uniform Commercial Code. Each Lender authorizes the Administrative Agent to
enter into each of the Security Documents to which it is a party and to take all
action contemplated by such documents. Each Lender agrees that no Lender (other
than the Administrative Agent) shall have the right individually to seek to
realize upon the security granted by any Security Document, it being understood
and agreed that such rights and remedies may be exercised solely by the
Administrative Agent for the benefit of the Lenders upon the terms of the
Security Documents. In the event that any Collateral is hereafter pledged by any
Person as collateral security for the Obligations, the Administrative Agent is
hereby authorized, and hereby granted a power of attorney, to execute and
deliver on behalf of the Lenders any Loan Documents necessary or appropriate to
grant and perfect a Lien on such Collateral in favor of the Administrative Agent
on behalf of the Lenders.

 



106

 



 

           Upon any sale or transfer of assets constituting Collateral which is
permitted pursuant to Section 10.10, or consented to in writing by the Required
Lenders or all of the Lenders, as applicable, and upon at least five (5)
Business Days’ prior written request by the Borrower to the Administrative
Agent, the Administrative Agent shall (and is hereby irrevocably authorized by
the Lenders to) execute such documents as may be necessary to evidence the
release of the Liens granted to the Administrative Agent for the benefit of the
Lenders herein or pursuant hereto upon the Collateral that was sold or
transferred; provided, however, that (i) the Administrative Agent shall not be
required to execute any such document on terms which, in the Administrative
Agent’s opinion, would expose the Administrative Agent to liability or create
any obligation or entail any consequence other than the release of such Liens
without recourse or warranty, and (ii) such release shall not in any manner
discharge, affect or impair the Obligations or any Liens upon (or obligations of
the Borrower or any Subsidiary in respect of) all interests retained by the
Borrower or any Subsidiary, including (without limitation) the proceeds of the
sale, all of which, if applicable, shall continue to constitute part of the
Collateral.

 

10.11       Administrative Agent Advances.

 

(a)           Administrative Agent is hereby authorized by Parent, Borrower, and
Lenders, from time to time, in Administrative Agent’s sole discretion, to make
advances under this Agreement, or otherwise expend funds, on behalf of Lenders
(“Administrative Agent Advances”), (i) to pay any costs, fees, and expenses as
described in Section 11.04(a), (ii) when Administrative Agent reasonably deems
necessary to preserve or protect the Collateral or any portion thereof
(including with respect to property taxes and insurance premiums) and (iii) to
pay any costs, fees, or expenses in connection with the operation, management,
improvements, maintenance, repair, sale, or disposition of any Borrowing Base
Property, (A) after the occurrence of an Event of Default, or (B) subject to
Section 10.10, after acquisition of all or a portion of the Collateral by
foreclosure or otherwise; provided that Administrative Agent Advances (other
than to pay taxes and insurance with respect to the Borrowing Base Properties)
shall not exceed $5,000,000 in the aggregate without the prior consent of
Required Lenders.

 

(b)           Administrative Agent advances shall constitute obligatory advances
of Lenders under this Agreement, shall be repayable by Borrower within ten (10)
Business Days after demand, secured by the Collateral, and shall bear interest
as provided for herein. Administrative Agent shall notify each Lender in writing
of each Administrative Agent Advance. Upon receipt of notice from Administrative
Agent of its making of an Administrative Agent Advance, each Lender shall make
the amount of such Lender’s Applicable Percentage of the outstanding principal
amount of such Administrative Agent Advance available to Administrative Agent,
in same day funds, to such account of Administrative Agent as Administrative
Agent may designate, (i) on or before 4:00 p.m. on the day Administrative Agent
provides Lenders with notice of the making of such Administrative Agent Advance
if Administrative Agent provides such notice on or before 1:00 p.m., or (ii) on
or before 1:00 p.m. on the Business Day immediately following the day
Administrative Agent provides Lenders with notice of the making of such advance
if Administrative Agent provides notice after 1:00 p.m.

 



107

 



 

Article XI.
Miscellaneous

 

11.01       Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by Required Lenders and Borrower or the applicable Loan Party, as the
case may be, and acknowledged by Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that no such amendment, waiver or consent
shall:

 

(a)           waive any condition set forth in Section 5.01(a) without the
written consent of each Lender;

 

(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender;

 

(c)           postpone any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment of principal, interest, fees or
other amounts due to a Lender or any scheduled or mandatory reduction of the
Aggregate Commitments hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby;

 

(d)           reduce or forgive the principal of, or the rate of interest
specified herein on, any Loan or L/C Borrowing, or (subject to clause (iii) of
the second proviso to this Section 11.01) any fees or other amounts payable
hereunder or under any other Loan Document, or change the manner of computation
of any financial ratio (including any change in any applicable defined term)
used in determining the Applicable Rate that would result in a reduction of any
interest rate on any Loan or any fee payable hereunder without the written
consent of each Lender directly affected thereby; provided that only the consent
of Required Lenders shall be necessary to amend the definition of “Default Rate”
or to waive any obligation of Borrower to pay interest or Letter of Credit Fees
at the Default Rate;

 

(e)           change Section 9.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;

 

(f)           change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;

 

(g)           release all or substantially all of the value of the Collateral
without the written consent of each Lender, except to the extent the release of
such Collateral is permitted pursuant to Sections 4.09 or 10.10 (in which case
such release may be made by Administrative Agent acting alone); or

 



108

 



 

(h)           release all or substantially all of the value of the Guaranties
without the written consent of each Lender, except to the extent the release of
any Guarantor is permitted pursuant to Sections 4.09 or 10.10 (in which case
such release may be made by Administrative Agent acting alone);

 

and, provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by L/C Issuer in addition to the Lenders required above,
affect the rights or duties of L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; and (iii) no amendment,
waiver or consent shall, unless in writing and signed by Administrative Agent in
addition to the Lenders required above, affect the rights or duties of
Administrative Agent under this Agreement or any other Loan Document; and (iv)
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

 

11.02       Notices; Effectiveness; Electronic Communication.

 

(a)           Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)           if to Borrower, Administrative Agent, Swing Line Lender or L/C
Issuer, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 11.02; and

 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 



109

 



 

(b)           Electronic Communications. Notices and other communications to the
Lenders and L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by Administrative Agent, provided that the foregoing shall
not apply to notices to any Lender or L/C Issuer pursuant to Article II if such
Lender or L/C Issuer, as applicable, has notified Administrative Agent that it
is incapable of receiving notices under such Article by electronic
communication. Administrative Agent or Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)           The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to Borrower, any Lender, L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of Borrower’s or
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to Borrower, any Lender, L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages) resulting therefrom.

 



110

 



 

(d)           Change of Address, Etc. Each of Borrower, Administrative Agent,
Swing Line Lender and L/C Issuer may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to
Borrower, Administrative Agent, Swing Line Lender and L/C Issuer. In addition,
each Lender agrees to notify Administrative Agent from time to time to ensure
that Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one (1)
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to Borrower or its Equity Interests for purposes of
United States Federal or state securities laws.

 

(e)           Reliance by Administrative Agent, L/C Issuer, Swing Line Lender
and Lenders. Administrative Agent, L/C Issuer, Swing Line Lender and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Borrower shall indemnify
Administrative Agent, L/C Issuer, Swing Line Lender, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of Borrower. All telephonic notices to and other telephonic
communications with Administrative Agent may be recorded by Administrative
Agent, and each of the parties hereto hereby consents to such recording.

 

11.03       No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, L/C Issuer or Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by Law.

 



111

 



 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Administrative
Agent in accordance with Section 9.02 for the benefit of all the Lenders and L/C
Issuer; provided that the foregoing shall not prohibit (a) Administrative Agent
from exercising on its own behalf the rights and remedies that inure to its
benefit (solely in its capacity as Administrative Agent) hereunder and under the
other Loan Documents, (b) the L/C Issuer or the Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as L/C Issuer or Swing Line Lender, as the case may be) hereunder and
under the other Loan Documents, (c) any Lender from exercising setoff rights in
accordance with Section 11.08 (subject to the terms of Section 2.13), or (d) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) Required Lenders shall have the rights otherwise ascribed to
Administrative Agent pursuant to Section 9.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of Required Lenders,
enforce any rights and remedies available to it and as authorized by Required
Lenders.

 

11.04       Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses. Each Loan Party shall jointly and severally
pay (i) all reasonable out-of-pocket expenses incurred by Administrative Agent
and its Affiliates (including (a) the reasonable fees, charges and disbursements
of counsel for Administrative Agent; (b) fees and charges of each consultant,
inspector, and engineer; (c) title search or examination costs, including
abstracts, abstractors’ certificates and uniform commercial code searches; (d)
judgment and tax lien searches for Borrower and each Guarantor; (e) escrow fees;
(f) recordation taxes, documentary taxes and transfer taxes; and (g) filing and
recording fees), in connection with the initial syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by L/C Issuer
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by Administrative Agent, any Lender or L/C
Issuer (including the reasonable fees, charges and disbursements of any counsel
for Administrative Agent, any Lender (only if a Default shall be in existence)
or L/C Issuer), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 



112

 



 

(b)           Indemnification. Parent and Borrower shall jointly and severally
indemnify Administrative Agent (and any sub-agent thereof), each Lender and L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by Borrower or any other Loan Party resulting from any
action, suit, or proceeding relating to (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of Administrative Agent (and any
subagent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by L/C Issuer to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by Borrower or any of its
Subsidiaries, or any Environmental Damages related in any way to Borrower or any
of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (w) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (x) result from a claim brought by
Borrower or any other Loan Party against an Indemnitee for material breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if Borrower or such other Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. or (y) for which an Indemnitee has been compensated
pursuant to the terms of this Agreement, the Fee Letter or the Mandate Letter,
or (z) to the extent based upon contractual obligations of such Indemnitee owing
by such Indemnitee to any third party which are not expressly set forth in this
Agreement.

 



113

 



 

(c)           Environmental Indemnity. Each Loan Party hereby, jointly and
severally, assumes liability for, and covenants and agrees at its sole cost and
expense to protect, defend (at trial and appellate levels), indemnify and hold
the Indemnitees harmless from and against, and, if and to the extent paid,
reimburse them on demand for, any and all Environmental Damages. WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNITEE WITH RESPECT
TO ENVIRONMENTAL DAMAGES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT
OF, OR ARE CLAIMED TO BE CAUSED BY OR ARISE OUT OF, THE NEGLIGENCE OR STRICT
LIABILITY OF SUCH (AND/OR ANY OTHER) INDEMNITEE. HOWEVER, SUCH INDEMNITY SHALL
NOT APPLY TO A PARTICULAR INDEMNITEE TO THE EXTENT THAT THE SUBJECT OF THE
INDEMNIFICATION IS (W) CAUSED BY OR ARISES OUT OF THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THAT PARTICULAR INDEMNITEE OR ANY RELATED PARTY OF SUCH
INDEMNITEE AS DETERMINED IN A NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION, (X) INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES UNLESS
SUCH DAMAGES WERE IMPOSED UPON SUCH INDEMNITEE AS A RESULT OF ANY CLAIMS MADE
AGAINST SUCH INDEMNITEE BY A GOVERNMENTAL ENTITY OR ANY OTHER THIRD PARTY (Y)
RESULTS FROM ANY CLAIMS RELATED TO ANY REMEDIAL WORK PERFORMED BY OR ON BEHALF
OF ANY PERSON (OTHER THAN BORROWER OR ANOTHER LOAN PARTY) SO INDEMNIFIED TO THE
EXTENT THAT SUCH REMEDIAL WORK WAS NOT REQUIRED UNDER ANY APPLICABLE
ENVIRONMENTAL LAW OR (Z) AFTER THE RELEASE DATE, ANY ENVIRONMENTAL DAMAGES OR
ENVIRONMENTAL CLAIM THAT ARE (A) BASED ON AN EVENT THAT OCCURS SOLELY AFTER SUCH
RELEASE DATE, AND (B) THAT IS IN NO WAY RESULTING FROM ANY STATE OF FACTS OR
CONDITION THAT EXISTED ON OR BEFORE SUCH RELEASE DATE. Upon demand by
Administrative Agent, L/C Issuer or any Lender, the applicable Loan Party shall
diligently defend any Environmental Claim which affects a Borrowing Base
Property or is made or commenced against Administrative Agent, L/C Issuer or
Lenders, whether alone or together with any other Loan Party or any other
person, all at the Loan Parties’ own cost and expense and by counsel to be
approved by Administrative Agent in the exercise of its reasonable judgment
which shall not be unreasonably withheld or delayed. Notwithstanding the
foregoing, if the defendants in a claim include any Loan Party and any
Indemnitee shall have reasonably concluded that (a) there are legal defenses
available to it that are materially different from those available to such Loan
Party, (b) the use of the counsel engaged by Parent and Borrower would present
such counsel with a conflict of interest, or (c) the counsel engaged by Parent
and Borrower are not properly representing the Indemnitee’s interests or were
not promptly provided, any Indemnitee may, at the sole cost and expense of
Parent and Borrower, engage its own counsel to assume its legal defenses and to
defend or assist it, and, at the option of such Indemnitee, its counsel may act
as co-counsel in connection with the resolution of any Indemnified Claim;
provided, however, that no compromise or settlement, which would impose upon any
Loan Party any liabilities, obligations, losses, damages, and/or penalties,
shall be entered into without the consent of Parent and Borrower, which consent
shall not be unreasonably withheld and, provided, further, that Parent and
Borrower shall not be liable for the expenses of more than one separate counsel
for all Indemnitees unless an Indemnitee shall have reasonably concluded that
there may be legal defenses available to it that are different from or
additional to those available to another Indemnitee and which legal defenses
raise ethical and/or legal considerations which warrant separate counsel,
provide that such Indemnitee shall make reasonable attempts to ensure that any
environmental disbursements and legal expenses are not duplicative.
Notwithstanding anything to the contrary contained above:

 



114

 



 

(i)           The Indemnitees will endeavor to give Borrower notice of any
Environmental Damage within thirty (30) days after an Indemnitee receives
written notice of that Environmental Damage. However, if the Indemnitees fail to
give Borrower timely notice of such Environmental Damage or otherwise default in
their obligations under this Section 11.04(c) or Section 7.12, the Indemnitees
shall retain the right to defend and control the settlement of the Environmental
Damage. The Loan Parties’ sole remedy for such a default by the Indemnitees
shall be to offset against the indemnification liability otherwise payable by
the Loan Parties to the Indemnitees the amount of damages actually suffered by
the Loan Parties as a result of the late notice or other default by the
Indemnitees under this Section 11.04(c).

 

(ii)           The Loan Parties shall have the right to elect to defend and
control the settlement of any Environmental Damage if each of the following
conditions is satisfied:

 

(A)           The Environmental Damage seeks only monetary damages and does not
seek any injunction or other equitable relief against the Indemnitees;

 

(B)           The Loan Parties unconditionally acknowledge in writing, in a
notice of election to contest or defend the Environmental Damage given to the
Indemnitees within ten (10) days after the Indemnitees give the Borrower notice
of the Environmental Damage, that the Loan Parties are obligated to indemnify
the Indemnitees in full, but subject to the limitations, as set forth in this
Section 11.04(c) above with respect to the Environmental Damage;

 

(C)           No Event of Default is then in existence under the Loan Documents;

 

(D)           The counsel chosen by the Loan Parties to defend the Environmental
Damage is reasonably satisfactory to the Administrative Agent; and

 

(E)           If reasonably requested by the Administrative Agent, the Loan
Parties furnish the Indemnitees with a letter of credit, surety bond, or similar
security in form and substance satisfactory to the Indemnitees in an amount
sufficient to secure the Loan Parties’ potential indemnity liability to the
Indemnitees in the full amount of the Environmental Damage.

 

(iii)         If the Loan Parties elect to defend against an Environmental
Damage, the Indemnitees shall, at their own expense, be entitled to participate
in (but not control) the defense of, and receive copies of all pleadings and
other papers in connection with, such Environmental Damage. If the Loan Parties
do not, or are not entitled to, elect to defend an Environmental Damage in
conformity with the requirements of this Section, the Indemnitees shall be
entitled to defend or settle (or both), with the reasonable approval of the
Borrower unless an Event of Default is in existence, that Environmental Damage
on such terms as the Indemnitees for that Environmental Damage shall be
satisfied in the manner provided for in this Section 11.04(c).

 



115

 



 

(iv)           The Indemnitees will permit the Loan Parties to control the
settlement of an Environmental Damage only if: (A) the terms of the settlement
require no more than the payment of money - that is, the settlement does not
require the Indemnitees to admit any wrongdoing or take or refrain from taking
any action; (B) the full amount of the monetary settlement will be paid by the
Loan Parties; and (C) the Indemnitees receive, as part of the settlement, a
legally binding and enforceable unconditional satisfaction or release, which is
in form and substance reasonably satisfactory to the Indemnitees, providing that
the Environmental Damage and any claimed liability of the Indemnitees with
respect to it being fully satisfied because of the settlement and that the
Indemnitees are being released from any and all obligations or liabilities they
may have with respect to the Environmental Damage.

 

(d)           Reimbursement by Lenders. To the extent that the Loan Parties for
any reason fails to indefeasibly pay any amount required under subsection (a),
(b) or (c) of this Section to be paid by the Loan Parties to Administrative
Agent (or any sub-agent thereof), L/C Issuer or any Related Party of any of the
foregoing (and without limiting their obligation to do so), each Lender
severally agrees to pay to Administrative Agent (or any such sub-agent), L/C
Issuer or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against Administrative
Agent (or any such sub-agent) or L/C Issuer in its capacity as such, or against
any Related Party of any of the foregoing acting for Administrative Agent (or
any such sub-agent) or L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (d) are subject to the
provisions of Section 2.12(d).

 

(e)           Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(f)           Payments. All amounts due under this Section shall be payable not
later than thirty (30) days after demand therefor.

 



116

 



 

(g)           Survival. The agreements in this Section shall survive the
resignation of Administrative Agent, Swing Line Lender and L/C Issuer, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

 

11.05       Payments Set Aside. To the extent that any payment by or on behalf
of Borrower is made to Administrative Agent, L/C Issuer or any Lender, or
Administrative Agent, L/C Issuer or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by Administrative
Agent, L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and L/C Issuer severally agrees to
pay to Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the Lenders and L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

11.06       Successors and Assigns.

 

(a)           Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither Borrower
nor any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of Administrative Agent
and each Lender and no Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of
Administrative Agent, L/C Issuer and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)           Assignments by Lenders. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations or Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

 



117

 



 

(i)           Minimum Amounts.

 

(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 and the amount assigned to the Eligible
Assignee shall not be less than $5,000,000, unless each of Administrative Agent
and, so long as no Event of Default has occurred and is continuing, Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met.

 

(ii)           Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned except that this clause (ii) shall not apply to rights in respect of
the Swing Line Lender’s rights and obligations in respect of Swing Line Loans.

 

(iii)           Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:

 

(A)           the consent of Borrower (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to Administrative Agent within ten (10) Business Days after
having received notice thereof;

 

(B)           the consent of Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;

 



118

 



 

(C)           the consent of L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

 

(D)           the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.

 

(iv)          Assignment and Assumption. The parties to each assignment shall
execute and deliver to Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500; provided
that Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to Administrative Agent an Administrative
Questionnaire.

 

(v)          No Assignment to Certain Persons. No such assignment shall be made
(A) to Parent or Borrower or any of their Affiliates or Subsidiaries, or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.

 

(vi)         Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of Borrower and Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to Administrative Agent or any
Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 



119

 



 

Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Upon
request, Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

 

(c)           Register. Administrative Agent, acting solely for this purpose as
an agent of Borrower (and such agency being solely for tax purposes), shall
maintain at Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and Borrower, Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, Administrative Agent shall
maintain on the Register information regarding the designation, and revocation
of designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by Borrower and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

 

(d)           Participations. Any Lender may at any time, without the consent
of, or notice to, Borrower or Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or Parent or Borrower
or any of their Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrower,
Administrative Agent, the Lenders and L/C Issuer shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 



120

 



 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, Borrower agrees that each Participant shall be entitled to the benefits
of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to subsection (b) of this
Section. To the extent permitted by Law, each Participant also shall be entitled
to the benefits of Section 11.08 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.13 as though it were a Lender.

 

(e)           Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless Borrower is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of Borrower, to
comply with Section 3.01(e) as though it were a Lender.

 

(f)           Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(g)           Resignation as L/C Issuer/Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time RBS
assigns all of its Commitment and Loans pursuant to subsection (b) above, RBS
may, upon 30 days’ notice to Borrower and the Lenders, resign as L/C Issuer and
Swing Line Lender. In the event of any such resignation as L/C Issuer and Swing
Line Lender, Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer and Swing Line Lender hereunder; provided that no failure
by Borrower to appoint any such successor shall affect the resignation of RBS as
L/C Issuer and Swing Line Lender. If RBS resigns as L/C Issuer, it shall retain
all the rights, powers, privileges and duties of L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If RBS
resigns as Swing Line Lender, it shall retain all the rights of the Swing Line
Lender provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Committed Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer and Swing Line Lender and (b)
unless all outstanding Letters of Credit are returned to the L/C Issuer, the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to RBS to effectively assume the obligations of
RBS with respect to such Letters of Credit.

 



121

 



 

11.07       Treatment of Certain Information; Confidentiality. Each of
Administrative Agent, the Lenders and L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives actively involved in the origination, syndication, closing,
administration or enforcement of the Loans, (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process so long as Administrative Agent, LC Issuer and any Lender,
as the case may be, requests confidential treatment of such Information to the
extent permitted by Law (provided that the requesting Administrative Agent, L/C
Issuer or Lender shall not be responsible for the failure by any such party to
keep the Information confidential), (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same or at least as
restrictive as those of this Section, to (i) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or any Eligible Assignee invited to be a Lender
pursuant to Section 2.14(e), or (ii) any actual or prospective counterparty (or
its advisors) to any swap or derivative transaction relating to Borrower and its
obligations hereunder, (g) with the consent of Borrower or (h) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to Administrative Agent, any
Lender, L/C Issuer or any of their respective Affiliates on a nonconfidential
basis from a source other than Borrower provided that the source of such
information was not at the time known by Administrative Agent, any Lender, L/C
Issuer or any of their respective Affiliates to be bound by a confidentiality
agreement or other legal or contractual obligation of confidentiality with
respect to such Information. For purposes of this Section, “Information” means
all information received from any Company relating to any Company or any of
their respective businesses, other than any such information that is available
to Administrative Agent, any Lender or L/C Issuer on a nonconfidential basis
prior to disclosure by any Company, provided that in the case of information
received from any Company after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of Administrative Agent, the Lenders and L/C Issuer acknowledges that (a)
the Information may include material non-public information concerning Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

 



122

 



 

11.08       Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and L/C Issuer is hereby authorized at any time and from
time to time, after obtaining the prior written consent of Administrative Agent,
to the fullest extent permitted by applicable Law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by such Lender or L/C Issuer to or for the credit or the
account of Borrower or any other Loan Party against any and all of the
obligations of Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or L/C Issuer, irrespective
of whether or not such Lender or L/C Issuer shall have made any demand under
this Agreement or any other Loan Document and although such obligations of
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender or L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to Administrative
Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and L/C Issuer under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender
and L/C Issuer may have. Each Lender and L/C Issuer agrees to notify Borrower
and Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

11.09       Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If Administrative Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to Borrower. In determining whether the interest
contracted for, charged, or received by Administrative Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

11.10       Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by Administrative Agent and when Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 



123

 



 

11.11       Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

11.12       Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by Administrative Agent or L/C Issuer or Swing Line
Lender then such provisions shall be deemed to be in effect only to the extent
not so limited.

 

11.13       Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender is a Defaulting Lender or if any other circumstance
exists hereunder that gives Borrower the right to replace a Lender as a party
hereto, then Borrower may, at its sole expense and effort, upon notice to such
Lender and Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 11.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

(a)           Borrower shall have paid to Administrative Agent the assignment
fee specified in Section 11.06(b);

 

(b)           such Lender shall have received payment of an amount equal to 100%
of the outstanding principal of its Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (excluding, in the case of any Defaulting Lender, any
amounts under Section 3.05) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or Borrower (in the case of all other
amounts);

 



124

 



 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)           such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

 

11.14       Governing Law; Jurisdiction; Etc.

 

(a)           GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)           SUBMISSION TO JURISDICTION. EACH OF PARENT, BORROWER, AND EACH
OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT ADMINISTRATIVE AGENT, ANY LENDER OR L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION AS NECESSARY TO ENFORCE ITS RIGHTS AND REMEDIES HEREUNDER.

 

(c)           WAIVER OF VENUE. EACH OF PARENT, BORROWER, AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 



125

 



 

(d)           SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15        Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.16       No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), Parent, Borrower, and each other Loan Party acknowledges and agrees,
and acknowledges its Affiliates’ understanding, that: (i)(A) the arranging and
other services regarding this Agreement provided by Administrative Agent and
Lead Arranger are arm’s-length commercial transactions between Parent, Borrower,
each other Loan Party and their respective Affiliates, on the one hand, and
Administrative Agent and Lead Arranger, on the other hand, (B) each of Parent,
Borrower, and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C)
Borrower and each other Loan Party is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii)(A) Administrative Agent, each Lender and
Lead Arranger is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for Parent, Borrower, any
other Loan Party, or any of their respective Affiliates, or any other Person and
(B) neither Administrative Agent, any Lender nor Lead Arranger has any
obligation to Parent, Borrower, any other Loan Party, or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) Administrative Agent, each Lender and the Lead Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of Parent, Borrower, the other Loan
Parties, and their respective Affiliates, and neither Administrative Agent, any
Lender nor any Lead Arranger has any obligation to disclose any of such
interests to Parent, Borrower, any other Loan Party, or any of their respective
Affiliates. To the fullest extent permitted by Law, each of Parent, Borrower,
and the other Loan Parties hereby waives and releases any claims that it may
have against Administrative Agent, each Lender and the Lead Arranger with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 



126

 



 

11.17       Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

11.18       USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 10756 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. Borrower or such Loan Party shall, promptly following a request by
Administrative Agent or any Lender, provide all documentation and other
information that Administrative Agent or such Lender requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

11.19       ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[Signature Pages Follow]

 



127

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.



 

  BORROWER:      

AMERICAN REALTY CAPITAL OPERATING

PARTNERSHIP III, L.P., a Delaware limited

partnership

        By: /s/ Jesse C. Galloway     Name:  Jesse C/ Galloway     Title:   
Authorized Signatory         PARENT:      

AMERICAN REALTY CAPITAL TRUST III, INC.,

a Maryland corporation

        By: /s/ Jesse C. Galloway     Name:  Jesse C/ Galloway     Title:   
Authorized Signatory

 



 

 



 

 

RBS CITIZENS, N.A., as Administrative Agent,

Lender, Swing Line Lender and L/C Issuer

        By: /s/ Donald W. Woods   Name: Donald W. Woods   Title: Senior Vice
President

 



 

 



 

  REGIONS BANK, as Lender         By: /s/ Michael R. Mellot   Name: Michael R.
Mellott   Title: Director



 



 

 

